--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT


Made and entered into this 1st Day of October 2014


By and Between


THE BERKSHIRE GAS COMPANY 


(Hereinafter called the "Company")


and the


UNITED STEELWORKERS,
AFL  CIO  CLC


on behalf of its


LOCAL UNION NO. 12325-1


(Hereinafter called the "Union")
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


AGREEMENT
1
WITNESSETH
1
ARTICLE I
1
Recognition
1
Bargaining Unit
1
Probationary and Regular Employees
2
ARTICLE II
3
Term of Agreement
3
ARTICLE III
3
Regular Hourly Rates and Payroll Period
3
Maintenance of Rates During Agreement
3
Payroll Period
4
Overtime Pay
4
Premium Pay for Shift Work
5
Department Standby
5
On-Call Personnel Covering Saturday Night
8
Relief from Standby Assignments
9
Call-in Pay
9
Holiday Pay
10
Pay for Time Worked on a Holiday
11
Pay While in Higher-Rated Position
12
Pay While in Lower-Rated Position
12
Two or More Concurrent Overtime Rates
12
Rest Period After Certain Hours of Work
12
LNG Plant Coverage Premium
13
Crew Leader Premium
13
ARTICLE IV
14
Working Schedule
14
Establishment of Shifts
14
Mileage and Travel Time on Change in Reporting Location
15
Use of Personal vehicles on Company Business
16
Reimbursement of Expenses
16

 

--------------------------------------------------------------------------------

Employee's Notice of Absence
16
Sick Time Management
17
Reassignment of Distribution Crews During Inclement Weather
20
Distribution of Overtime Work
20
Temporarily Assigned Employees
20
ARTICLE V
22
Vacation Allowance
22
Scheduling of Vacations
23
Rate of Vacation Pay
26
Vacation Pay-Terminating Employee
26
ARTICLE VI
26
Sick Pay
26
Partial Pay for Injuries in Course of Employment
27
Exclusions
27
Maternity Leave
28
Long Term Disability
28
ARTICLE VII
28
Promotions and Layoffs
28
Temporary Workers (Contracted)
32
Termination or Interruption of Service Affecting Seniority
33
Seniority
33
Application of Article
33
Seniority List
33
ARTICLE VIII
34
Grievance Procedure Between Company and Union
34
Arbitration
34
Conditions Precedent to Litigation
35
ARTICLE IX
36
Company Management
36
ARTICLE X
36
Strikes, Stoppages and Lockouts
36
ARTICLE XI
36
Notice in Case of Suspension or Discharge
36
Discharged Employee's Right of Hearing
37

 

--------------------------------------------------------------------------------

ARTICLE XII
37
Performance by Union Members
37
ARTICLE XIII
38
Partial Pay for Jury Service
38
Paid Time for Deaths in Family
38
Absence for Union Business
39
Personal Days
40
ARTICLE XIV
40
Check Off
40
Personal Protective Equipment (PPE)
41
Uniforms
41
ARTICLE XV
41
Bulletin Board
41
ARTICLE XVI
42
Pension Plan and Retiree Benefits
42
ARTICLE XVII
44
Meter Work
44
Restriction of Supervisors
45
ARTICLE XVIII
45
Group Insurance and Health Care Cost Containment
45
ARTICLE XIX
47
Conformation to Laws, Regulations and Orders
47
ARTICLE XX
48
Job Security and Severance Pay
48
ARTICLE XXI
49
Outside Contractors
49
ARTICLE XXII
50
401(k) Plan
50
ARTICLE XXIII
51
Flexible Spending Account
51
ARTICLE XXIV
51
Safety and Health
51
ARTICLE XXV
53
Joint Union-Management Partnership
53

 

--------------------------------------------------------------------------------

EXHIBIT 1
56
Levels of Union involvement by Topic area
 
Levels of involvement between Union and Management
57
ARTICLE XXVI
58
Successors and Assigns
58
SCHEDULE A
60
Regular Hourly Rates
60
DEPARTMENT PROGRESSIONS
61
DAY-ONE REQUIREMENTS
63
JOB DUTIES
68
CUSTOMER CARE CENTER PROGRESSION
72
WHATELY LNG PLANT OVERTIME
75

 

--------------------------------------------------------------------------------

AGREEMENT


AGREEMENT made and entered into on the 1st day of October, 2014 by and between
THE BERKSHIRE GAS COMPANY, (hereinafter called the "Company"), a corporation
duly organized under the laws of the Commonwealth of Massachusetts, and having
principal offices in Pittsfield, in the County of Berkshire in said
Commonwealth, and United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union, on behalf of
its Local Union No. 12325-1, (hereinafter called the "Union").


WITNESSETH


WHEREAS, the parties hereto have reached an agreement as a result of collective
bargaining for the purpose of facilitating the peaceful adjustment of
differences, if any, that may arise from time to time, and to promote harmony
and efficiency.


NOW THEREFORE, the parties hereto contract and agree as follows:


ARTICLE I
Recognition


SECTION 1.  The Company agrees and does hereby recognize the Union as the
exclusive representative of all employees to whom this contract applies for the
purpose of bargaining in respect to rates of pay, wages, hours of employment, or
other conditions of employment.


Bargaining Unit


SECTION 2.  The provisions of this Agreement shall apply to all employees who
are employed by the Company in the job classifications listed in Schedule “A”
annexed to this Agreement.
 
1

--------------------------------------------------------------------------------

SECTION 3.  (a)   It shall be a condition of employment that all employees of
the Employer covered by this Agreement, who are members of the Union in good
standing on the effective or execution date of this Agreement, shall remain in
good standing. 


(b)   It also shall be a condition of employment that all employees covered by
this Agreement, hired on or after its effective or execution date, whichever is
later, shall on the 31st calendar day following the beginning of such employment
become and remain members in good standing in the Union.   


(c)   Good standing for the purpose of this Agreement shall be interpreted to
mean the payment or tender of Union initiation fee and monthly dues uniformly
required as a condition of acquiring or retaining membership in the Union. 


Probationary and Regular Employees


SECTION 4.  A regular employee is one who has successfully completed his
probationary period of employment and who has been accepted by the Company as a
regular employee.  New employees shall be considered probationary employees for
the first ninety (90) calendar days' period of their employment, unless an
extension is agreed to by both parties in writing, during which time they
acquire no seniority and the Union agrees it will not process a discharge
grievance for a probationary employee who is discharged during his probationary
period, and the Company during the probationary period, shall have the exclusive
right to discharge such employee with or without cause.  At the end of the
probationary period, such persons shall be placed on the seniority list as of
the date of last hiring.
 
2

--------------------------------------------------------------------------------

ARTICLE II
Term of Agreement


SECTION 1.  This Agreement shall be effective from October 1, 2014 and shall
continue in full force and effect until March 31, 2019.  Either party may
terminate the Agreement by giving notice in writing to the other party at least
sixty (60) calendar days prior to the expiration date of the Agreement. 
Whenever notice to terminate this Agreement as herein above provided is given,
the parties agree that at least thirty (30) calendar days prior to the
expiration date, joint conferences shall be held for the purpose of negotiating
another agreement.


ARTICLE III
Regular Hourly Rates and Payroll Period


SECTION 1.  The Company agrees to pay the regular hourly rates as shown in
Schedule "A" attached hereto and made a part hereof.


Maintenance of Rates during Agreement


SECTION 2. 
(a)  The Company agrees to maintain the regular hourly rates as above provided
for each employee or position in effect during the term of this Agreement,
subject to any changes mutually agreed upon.


(b)  Should a new job be established or should the job content of an existing
job classification be substantially changed, the Company will set the regular
hourly rate and notify the Union in writing.  If the Union does not object in
writing within twentyone (21) calendar days after receipt of the Company's
notice, the rate shall be considered approved.  Should the Union object within
the 21day period, the matter will be processed as a grievance subject to
arbitration.  If it is determined that the rate is incorrect, it shall be
adjusted retroactively to the date when the rate first became effective.
 
3

--------------------------------------------------------------------------------

Payroll Period


SECTION 3.  Employees shall be paid on a bi-weekly basis.  Payroll week shall be
Sunday through Saturday.


Overtime Pay


SECTION 4.
(a) Excluding holidays, work done by an employee before or after his regular
working hours on his regular working days and work done on a Saturday which is
not part of the employee’s work schedule shall be paid for at the rate of one
and onehalf times his regular rate.


(b)  If an employee shall have worked less than forty (40) hours in any one
week, because of unpaid time off with Company permission, the Company may permit
such employee to make up the difference between his time actually worked and
forty (40) hours by working that amount of time on Saturday, during lunch, or
before or after his regular hours that week at his regular hourly rate.  If an
availability list is posted for Saturday work and an employee signs the list,
the employee shall be considered to have volunteered for work within the meaning
of this Section.  Employees who have personal time off during the week and who
volunteer to make up the time at straight time rates on Saturday, shall not be
given preference for such work over other employees on the availability list,
but they will be considered for such work in the same order as if they were
eligible to work it on an overtime basis. 


(c)   Any work done by an employee on the seventh (7th) consecutive day of work
in any payroll work week, or on a Sunday, shall be paid for at the rate of twice
his regular hourly rate.


(d)  If work scheduled on days other than a regularly scheduled workday cannot
be performed for unforeseeable conditions, an employee reporting for such work
may be assigned other work but in no case will the employee be credited with
less than four (4) hours overtime.
 
4

--------------------------------------------------------------------------------

Premium Pay for Shift Work


SECTION 5.  The Company further agrees that it will pay, in addition to the
regular hourly rates as above provided, the following shift premiums:


(a)   Two dollars ($2.00) per hour for regularly scheduled work performed on the
second shift.


(b)   Two dollars ($2.00) per hour for regularly scheduled work performed on the
third shift.


(c)   Employees assigned to work on the second or the third shift and who work
overtime will have shift differential included in the calculation of their
overtime pay.


(d)  Shift premiums shall not apply to wages paid for sickness.


Department Standby    


SECTION 6.
 
(a)  Assignment:


The following sets forth the procedure that the Company shall follow in the
scheduling of the Service-Distribution-Production Departments Standby Crew when
the Company determines that employees are to be assigned to standby coverage:
 
(1a)   All Service-Distribution-Production personnel approved by the Company as
qualified for standby will be assigned on a rotating basis beginning with the
most senior employee within their departments.


(1b)  Production Department standby coverage shall be effective on November 3,
2014.
 
5

--------------------------------------------------------------------------------

(2)   Any employee so assigned to standby crew coverage may be relieved of such
assignment if such employee can obtain another qualified employee (OQ) on a
standby crew to cover his assignment.  Once any such change has been agreed upon
and has been made on the standby calendar, it shall be final.


(3)   If an employee assigned to a standby crew is unable to cover his
assignment due to short-term illness/injury, or other valid reason, the Company
shall first attempt to find another employee on the standby crew to cover the
assignment on a voluntary basis.  If no employee is willing to cover said
assignment on a voluntary basis, the Company shall assign the junior available
employee on the standby crew to cover the assignment.  In seeking volunteers to
cover the standby crew assignment referred to under this paragraph the Company
shall utilize the overtime list, which shall be updated weekly and posted weekly
by the Company.


All scheduled vacation or long-term illness/injury (over two (2) weeks) shall be
distributed equally among “on-call” personnel.  The rotation becomes effective
immediately upon notification of the long-term illness/injury. To cover these
situations, an original “on-call” calendar shall be maintained and employees
shall be “scheduled in” on a continuous rotating basis originating with the
junior qualified employee.  All holidays shall be distributed equally throughout
the Department and the Company will make every attempt to minimize employees
receiving the same holiday in consecutive years.


All calendar changes shall be made as soon as notice is given to the employee’s
Supervisor and Dispatch outlining a long-term injury/illness or vacated
position.


On-call begins after shift workers finish their shift.  Employees assigned to
the “standby rotation” outside of normal work hours shall be paid the “call-in”
rate while department employees are performing scheduled work.
 
6

--------------------------------------------------------------------------------

If the number of qualified (OQ) on-call production personnel company-wide who
are available for standby coverage drops below four (4), the remaining qualified
on-call personnel will cover the assignments using the original standby calendar
for that department. 


If the number of qualified (OQ) on-call Service and Distribution personnel who
are available for standby coverage drops below four (4) in Pittsfield, North
Adams or Greenfield the remaining qualified on call personnel will cover the
assignments using the original standby calendar for that area and department. 


The assignments for such coverage will be made in accordance with the above
procedure.  Whenever the number of qualified on call personnel has dropped below
four (4), the remaining qualified on call personnel who cover the assignments on
the original standby calendar  will be paid thereafter the following per diem
under Section b “Schedule and Compensation” below:


Number of qualified (OQ) personnel
Amount of the per diem paid
in the rotation:
 
3 or less
Three (3) times the amount in the Schedule & Compensation for the vacated
assignment



(4)  The Company shall determine the area, or areas, if any, to be covered by
each standby employee.


(b) Schedule & Compensation:


(1)
Weeknights (Monday to Friday – start of day shift)  $35/night.

(2)
Saturday – End of shift to 7:00 A.M.  $50/day.

(3)
Sunday – 7:00 A.M. to 7:00 A.M. or start of day shift  $75/day.

(4)
Holidays (Article III, Section 12(a)  7:00 A.M. to 7:00 A.M. or start of day
shift) $90/day.

 
7

--------------------------------------------------------------------------------

(5) Employees on standby who are called in for work shall also be paid as
follows:
 
If on a Monday through Saturday or on a holiday, an employee is called out for
work which is outside of and not continuous with his regularly scheduled hours
of work, he shall be paid a minimum of three (3) hours pay at time and
one-half.  If the work extends beyond the three (3) hour minimum, he will be
paid for all hours worked at time and one-half.  On Sunday, he will be paid a
minimum of three (3) hours pay at time and one-half or double time for all hours
worked, whichever is greater.


A callout begins when the employee is dispatched and terminates 15 minutes after
the employee codes off when leaving his or her last assigned job.  Callout(s)
after the 15 minute period will be considered a separate callout.


On-Call Personnel Covering Saturday Night


If a call is received before 7:00 A.M. on a Sunday morning, and the oncall
employee has to work beyond 7:00 A.M. Sunday morning to finish the call, the
employee will be paid the minimum set forth in Article III, Section 4(b) of this
Agreement or double time for all hours worked, whichever is the greater.


(c)  Vehicle for Standby:


The Company will provide a vehicle for the employee assigned to standby for the
time he is on standby.  The employee will then return the vehicle to the Company
when not on standby.  Company vehicles provided to employees assigned to standby
will not normally be used to transport private persons or for purposes which are
unrelated to the Company's business.  However, there are times when for good
cause shown, the Company may give an employee on standby permission to use the
Company's vehicle for such purposes.  In all such cases, the employee shall be
required to request and obtain in advance from the Company's Dispatcher,
permission to use the Company's vehicle for the employee's personal, nonbusiness
related purpose.
 
8

--------------------------------------------------------------------------------

Relief from Standby Assignments


SECTION 8


(a).  Employees assigned to the “Standby” rotation who are over fifty five (55)
years of age and who have twenty (20) or more years of service or those over
sixty (60) years of age and who have fifteen (15) or more years of service, will
upon request be relieved of assignment to “on-call” and shift schedules where
there are a sufficient number of employees available (minimum six [6]) in each
reporting area.


(b).  Employees who hold leadership positions such as Working Distribution
Leader, Working Production Leader and Service Leader and who meet the above age
and service criteria, may not be  relieved from their standby assignment, unless
their need for relief is due to long-term illness, work related injury or with
permanent work restrictions without loss of rate.    


The above will not apply to emergency situations.


Employees must notify the Company in writing prior to the beginning of the
calendar year if they wish to be relieved from on-call or standby during that
calendar year. 


Call-in Pay


SECTION 9.  If on Monday through Saturday or on a holiday, an employee is called
in for work which is outside of and not continuous with his regularly scheduled
hours of work, he shall be paid a minimum of four (4) hours pay at time and
onehalf.  If the work extends beyond four (4) hours he will be paid for all
hours worked at time and one-half.  On Sunday, he will be paid a minimum of four
(4) hours pay at time and onehalf or double time for all hours worked, whichever
is greater.
 
9

--------------------------------------------------------------------------------

(a)       If on Monday through Saturday or on a holiday an employee is called in
two (2) hours, or in excess of two (2) hours, before his regularly scheduled
hours of work and work is continuous with his regularly scheduled hours of work,
he shall be paid a minimum of four (4) hours pay at time and onehalf  for the
callin.  On Sunday he will be paid a minimum of four (4) hours pay at time and
onehalf or double time for all hours worked, whichever is greater.


Holiday Pay


SECTION 10


(a).  Except as provided below, all employees shall receive eight (8) hours pay
at their regular hourly rate for each of the following Holidays, regardless of
what day of the week it occurs:


New Year's Day
President's Day
Patriots' Day
Memorial Day
Fourth of July
Labor Day
Columbus Day
Veterans' Day
Thanksgiving Day
Day after Thanksgiving Day
Christmas Day
Employee's Birthday



Should there be a conflict between the laws of the Federal Government and the
Commonwealth of Massachusetts for observance of any of the holidays set forth in
this Section, any such holiday shall be observed in accordance with the laws of
the Commonwealth.


Shift premiums will be included in holiday pay when an employee works a second
or third shift during a work week in which a paid holiday occurs.
 
10

--------------------------------------------------------------------------------

(b)       If any of the holidays listed above shall occur during the regular
work week of any employee and such employee does not work on such holiday, he
shall nevertheless be deemed to have worked eight (8) hours on such holiday in
computing his forty (40) hour basic week for overtime purposes.


(c)       No holiday pay shall be paid to any employee of the Company who is
absent on sick leave on the work day before or on the work day after the
holiday, except in those cases where the employee is sick for five (5) or more
consecutive work days or where the employee’s absence for the day is supported
by a doctor’s note. 


(d)         An employee who wishes to take his or her birthday holiday on a day
other than the day on which the employee’s birthday falls, may request the
alternate day off which the employee desires, two (2) weeks in advance of the
employee’s birthday.  The granting of the employee’s request shall be subject to
the Company’s operating conditions and the alternate date, if approved, shall be
within five (5) work days before or after the employee’s actual birthday.


Pay for Time Worked on a Holiday


SECTION 11.  Employees who work on any holiday listed in Section 10 (a) of this
Article shall be paid time and onehalf plus holiday pay for the first eight (8)
hours worked and double time and onehalf for all hours worked on the holiday
which are in excess of eight (8).


If an employee is temporarily covering a higherrated position due to an absence
or modified duty, such employee shall receive the rate of the higher position
for a holiday falling during his temporary coverage if such temporary coverage
immediately precedes and follows the holiday, or if the coverage occurs on the
holiday (exclusive of being on call only). 
 
11

--------------------------------------------------------------------------------

Pay While in Higher-Rated Position


SECTION 12.  Employees temporarily assigned to perform any of the duties of a
higherrated position will receive the higher rate of pay.  The parties
acknowledge that employees in lead positions, as listed in the contract, who
assist supervisors in performing certain tasks are not deemed to be performing
bargaining unit work exclusively, unless mutually agreed to by the parties. 


Pay While in Lower-Rated Position 


SECTION 13.  Employees temporarily employed in lower wage rate positions shall
be paid their regular hourly rates.  In case of a permanent transfer, the
employees so transferred shall take the rate of the job.


Two or More Concurrent Overtime Rates 


SECTION 14.  Where particular work falls within two (2) or more overtime
classifications, only the higher single overtime rate shall be paid. In the
event an employee is called in to work on an overtime basis, the employee’s
overtime rate will not be reduced from the overtime rate at the start of the
call in, for all continuous hours worked on the call in.  For example, an
employee called in to work on a Sunday on double time will continue to receive
double time for all continuous hours worked on the call in even if the call in
continues into Monday for which the contractual overtime rate is time and one
half.  Nothing set forth herein shall preclude an employee’s overtime rate from
increasing where hours worked on a call in are compensated at a higher overtime
rate than the rate at the start of the call in, in accordance with the
provisions of the Agreement.


Rest Period after Certain Hours of Work


SECTION 15.  When an employee on any shift is required to actually perform work
for a minimum of four (4) hours within the eight (8) hour period prior to the
employee's normal starting time, he shall be entitled
 
12

--------------------------------------------------------------------------------

to a paid rest period at his regular hourly rate.  Such rest period will be
equal to onehalf hour for full hour worked during the eight (8) hour period
prior to his normal starting time, and said rest period shall commence at the
starting time.  When an employee on any shift is required to actually perform
work for a minimum of six (6) hours within the eight (8) hour period prior to
the employee's normal starting time, he shall be entitled to a paid rest period
at his regular hourly rate on the basis of one (1) hour for each full hour
worked during the eight (8) hour period prior to the employee's normal starting
time. The provisions of this paragraph shall not apply on Saturdays, Sundays,
Holidays or any other day on which the employee is not scheduled to work. 
Employees will be entitled to eight (8) hours of rest time after working 16
hours in a 24-hour period, which shall commence when the employee is released
from work.  Employees will be paid for rest time that runs into their normal
work schedule.  If work is received during the timeframe an on call employee is
taking rest time, the following procedure shall be followed:



 
1)
Work will be rescheduled, if possible.

2)
Work will be distributed to other qualified employees including Supervisors.

3)
If work is emergency (i.e. gas leak) in nature and no other options exist, the
employee on rest time will be assigned the work.



LNG Plant Coverage Premium


SECTION 16.  Employees assigned to the LNG plant will be paid a one-dollar per
hour premium when performing work at the LNG plant.


Crew Leader Premium


SECTION 17.  Employees assigned as Crew Leader will be paid a three-dollar per
hour premium.
 
13

--------------------------------------------------------------------------------

ARTICLE IV
Working Schedule


SECTION l.  The regular work week shall consist of forty (40) hours scheduled at
eight (8) hours per day.  The regular work weeks shall be scheduled as follows:
 
Monday through Friday
Tuesday through Saturday


 Employees shall be assigned to work a straight eight (8) hour workday;
employees shall receive a total of thirty (30) minutes of paid break period(s),
but employees shall not be entitled to any other break periods during the eight
(8) hour workday.  CCC employees shall be assigned to work an eight (8) hour
working shift, including a thirty (30) minute paid break period, and the option
of an unpaid lunch break, subject to supervisory approval, but the employees
shall not be entitled to any other break periods during the eight (8) hour
workday.    The time for beginning the meal period shall be within five (5)
hours of starting time, and such meal period shall not be less than thirty (30)
minutes, nor more than one (1) hour.  Field employees shall take their breaks
within their assigned work area.


Establishment of Shifts


SECTION 2.


a)        The Company may establish, maintain during such period or periods as
it deems advisable, and discontinue shifts in any department or departments.  In
the event that the Company establishes shifts to be worked by employees in the
bargaining unit, qualified employees in the classifications subject to the
shifts shall be given their choice of the shifts to be worked in order of their
seniority.  In the event that an insufficient number of employees volunteer to
work shifts that have been established by the Company, if there are temporary
employees working in the department who are qualified to cover the shifts, they
will be assigned
 
14

--------------------------------------------------------------------------------

to them, and if there are an insufficient number of temporary workers to cover
the shifts, junior qualified employees shall be assigned to them by the
Company.  If such shifts are established, the Company will pay a shift
differential of two dollars ($2.00) for all employees assigned to the second
shift and to the third shift.


b)  “First,” “Second,” and “Third” shifts shall be defined as follows:


(1)
“First” shift shall include all shifts scheduled to start between 6:00A.M. and
10:00 A.M.

(2)
“Second” shift shall include all shifts scheduled to start between 11:00 A.M.
and 3:00 P.M.

(3)
“Third” shift shall include all shifts scheduled to start between 5:00 P.M. and
7:00 P.M.



c)  If an employee is not entitled to shift differential during his regularl
scheduled hours, he will not receive a shift differential during over time
hours.


d)  In the event that the Company decides to establish a new shift or change a
current shift, it will notify the Union at least thirty (30) days in advance of
the implementation of the shift and if the Union requests, the Company will
discuss with Union representatives the shift hours to be implemented.


Mileage and Travel Time on Change in Reporting Location  


SECTION 3.  The Company’s service territory shall be divided into two
territorial areas:
- Berkshire County (Western Division)
- Greenfield (Eastern Division)
 
15

--------------------------------------------------------------------------------

Employees may be assigned to report to any location at the beginning of the
workday which is within the territorial area to which the employee is regularly
assigned and any employee so assigned with either twenty-four (24) hour notice
or by the end of the employee’s last scheduled workday before the change will
not be paid mileage or travel time.  If an employee is temporarily assigned to
report to any location at the beginning of the workday which is in the
territorial area other than the one to which the employee is regularly assigned,
the employee will be paid mileage and travel time.  The Company will exercise
its reassignment rights in good faith.


Use of Personal Vehicles on Company Business


For those employees who drive their personal cars,  on Company business, for all
miles driven that day the mileage reimbursement rate shall be at the rate
established by the Internal Revenue Service (IRS).  Changes in the rate will not
be retroactive, but will take effect at the time when a change in the rate is
announced by the IRS.


Reimbursement of Expenses


The Company will reimburse any employee for outofpocket expenses for parking
meters, phone calls and postage which are incurred by said employee due to
Company business.


Employee's Notice of Absence  


SECTION 4.  Any employee who expects to be absent from work for any cause must
notify Dispatch as soon as possible, but in no case less than one (1) hour,
where reasonably possible, before his regular time for starting work, stating
the cause of absence and when he expects to be able to return to work.  Any
employee who fails to comply with the foregoing provisions shall not be entitled
 
16

--------------------------------------------------------------------------------

to any pay for the day on which the absence occurs which he otherwise would be
entitled to under any of the provisions of this Agreement, nor for any
subsequent day on which he is absent unless and until he shall have given notice
thereof in accordance with the foregoing provisions.  Notice once given shall
apply for as many days as the employee giving the notice shall designate at the
time of giving such notice.  Nothing contained in this Section shall be
construed to require the Company to pay an employee for any time not worked
which is not specifically provided for under the terms of this Agreement.  When
an employee is returning to work after being absent, he will notify the Company
as far in advance as possible of the date of his return to work, but in no case
shall such notice be less than one (1) hour prior to the start of the employee's
regular schedule on the date of his return.
 
SICK TIME MANAGEMENT


SECTION 5.  Employees are a very important Company asset for achieving effective
customer service and related productivity on a daily basis.  However, this value
is compromised whenever employees are absent from work.  Therefore, regular
attendance is the responsibility of all employees and is a condition of
employment.


Employees are responsible to satisfy the Company that their absence is
warranted.  Failure to do so can result in loss of pay (if applicable) for the
absence period and may lead to corrective disciplinary action, up to and
including termination of employment.


Definitions


For the purpose of this agreement, an absence (or incident) means any
consecutive duration of absence due to sickness (including a partial sick day).
 
17

--------------------------------------------------------------------------------

An absence or incident does not include any time out of work that is covered by
the state Workers’ Compensation Act, Federal Family and Medical Leave Act
(FMLA), Massachusetts Small Necessities Leave Act (SNLA), or pre-approved
partial-day allowances (paid or unpaid) for medical appointments.


Employee Responsibilities


1.  In accordance with Article IV, Section 4, notify Dispatch directly of the
absence.  Employees shall give such notice personally to Dispatch at least one
hour prior to the start of their normal workday.  The only exception to these
requirements would be extenuating circumstances that are acceptable to
supervision.


2.  Speak with supervision daily while absent (unless other arrangements have
been made with supervision).  If leaving a voice message for supervision,
identify how supervision can contact the employee during the absence period.


3.  Provide documentation as required by supervision (e.g., doctor’s note) in a
timely manner. Employees are responsible for the payment of any medical expenses
not covered by their health insurance coverage that they incur for providing the
Company with necessary medical documentation and information.


4.  Obtain advance approval from supervision for any paid or unpaid time off,
including a partial day allowance for a medical appointment.


Supervisor Responsibilities


1.  Supervisors will monitor the attendance record of direct reports at least
monthly by running or requesting the available electronic absence history
report.  One important reason for such regular monitoring is to determine the
need to address an absenteeism issue with an employee prior to it reaching a
more serious level; another reason is to provide positive recognition to
employees who have little or no absenteeism.
 
18

--------------------------------------------------------------------------------

When an employee has incurred five or more separate incidents of absence of any
duration, as defined above, in the prior rolling 12-month period, supervision
will assess the need to discuss this record with the individual and the Union
following the guidelines below.  In making this assessment, supervisors should
consider the nature of the incidents and any previous discussions related to the
employee’s attendance.


2.  Supervision will address each unauthorized absence with the employee.


Supervisor and Union Meeting with Employees


1.  The purpose of this joint meeting is to stress the importance of the
employee’s regular attendance, to determine the cause or causes of the
absenteeism with shared data, and to identify whatever action may be necessary
to ensure improvement in the employee's attendance.  Consistent with this
purpose, supervision and the Union will cover the following points, which should
be documented in the employee’s local file:


a.  Explain how the employee’s absence negatively affects the section's
operations (e.g., increased costs, disruption of work schedules, shift coverage,
reduced productivity).


b.  Identify the cause(s) of the attendance problem and provide appropriate
guidance.


c.  Seek the employee's commitment to achieve regular attendance.


d.  Develop, if appropriate, a timetable for when the problem is to be resolved.


In many cases, this joint meeting should prove to be successful in resolving the
attendance problem.  If not, supervision will take appropriate corrective action
after consultation with the Union.  All discipline for sickness related
absenteeism shall be subject to the “just cause” standard.
 
19

--------------------------------------------------------------------------------

Reassignment of Distribution Crews during Inclement Weather 


SECTION 6.  During any period of time when weather conditions shall prevent
employees of the Distribution Department from performing their regular duties,
the Company may assign them to other duties, but without loss or reduction of
pay by reason of such weather conditions.  When under such conditions employees
are scheduled for work on a Saturday they will be guaranteed at least four (4)
hours' work at the applicable rates.


Distribution of Overtime Work  


SECTION 7.  Emergency and overtime work shall be distributed fairly among the
eligible employees so far as is practicable.  Overtime work is to be given to
the regular employee on the job, if available.  If the regular employee is not
available the overtime work is to be given to another qualified employee in the
same department, before calling an employee from another department.  A
probationary employee may work unscheduled overtime if contiguous with their
regularly scheduled workday.  In the event that the Company assigns the wrong
employee from the overtime list to work, the Company's error shall be remedied
in the following manner:


In any calendar quarter, the first such error in a department shall be made up
by the future assignment of overtime work to the employee by-passed on the
overtime list.  For any subsequent errors in overtime assignments in a calendar
quarter in a department, the bypassed employee shall be paid for the hours of
overtime the employee missed due to the error.


Temporarily Assigned Employees  


SECTION 8.  Employees that are temporarily transferred to another department
shall continue to maintain their primary department designation for all aspects
of determining seniority in their primary department, overtime and on call
status.
 
20

--------------------------------------------------------------------------------

An employee, currently pulling call in their primarily assigned department, and
temporarily assigned to another department, will maintain their primary
department’s on-call status while working in the temporarily assigned
department.


An employee temporarily assigned to another department may receive overtime in
the temporarily assigned department on an “as-available” basis.  Therefore if an
employee is “on-call” for their primary department, they will be unavailable to
perform overtime work in the temporarily assigned department.


Assigned department seniority will be utilized in identifying department working
schedules and shift work as it relates to transferred employees.  Transferred
employees will work the same hours as those worked in their primary department,
if such hours are normal working hours or shift hours worked by the department
being transferred to (i.e. employee works Monday-Friday in distribution (primary
department) will work Monday-Friday in transferred department).


Should the hours of the employee’s primary department not be available in the
transferred department, the employee must work the normal hours of the
transferred department (i.e. the employee works Tuesday-Saturday in primary
department, but Tuesday-Saturday are not normal work hours in the transferred
department).


Should the transferred employee’s work hours impact the employees work
schedule(s) of either affected department, seniority will determine work
schedules and/or shifts.


An employee temporarily assigned to another department will continue to perform
certain responsibilities (i.e. on-call, emergency response) associated with
their primary department.


Employees assigned to work in another department and who work over-time in that
department will have the overtime credited to the area they are primarily
assigned to.
 
21

--------------------------------------------------------------------------------

The assignment of scheduled overtime work (within an employee’s primary
department and division) will be based on low overtime and qualifications. 
Employees who are assigned to work in another department will be placed at the
bottom of that department’s overtime list.


In the event that the Company exercises its right to make a temporary transfer
of an employee from one job classification to another during the term of the
contract due to operational reasons, if, at the end of thirty (30) work days the
employee transferred is desirous of returning to his regular classification, the
Company will allow the employee to do so and replace the employee by the
temporary transfer of another employee, so long as the substitution of the
employee will not cause the Company operational inefficiencies as determined by
the Company. The replacement of an employee on temporary transfer to another job
classification for operational reasons will be considered under the foregoing
procedure every thirty (30) work days.


Exception:
Thirty (30) day rule does not apply to Crew Laborer position. Crew Laborers may
be assigned to other departments performing various bargaining unit work during
the length of the off-season.


ARTICLE V  
Vacation Allowance  


SECTION 1.  Employees of the Company will be allowed vacation computed as
follows:


(a)  Any employee who has been continuously employed for six (6) months in any
calendar year shall receive three (3) days' vacation with pay.


(b)  Any employee who has been continuously employed for more than one (1) year,
but less than five (5) years in any calendar year shall receive two (2) weeks'
vacation with pay.
 
22

--------------------------------------------------------------------------------

(c)  Any employee who, in any calendar year shall reach the anniversary date of
his fifth (5th) year of continuous service with the Company, shall receive two
(2) weeks' vacation with pay.  In addition thereto, each such employee shall
receive another week's vacation with pay at such time as the same may be
scheduled by the Company, and such third (3rd) week shall not necessarily be
consecutive with any other vacation taken by or allowed to such employee.


(d)  Any employee who, during the calendar year, shall reach the anniversary
date of his tenth (10th) year of continuous service with the Company shall
receive two (2) weeks' vacation with pay; in addition thereto each such employee
shall receive two (2) other weeks' vacation with pay at such time as the same
may be scheduled by the Company, and such other two (2) weeks shall not
necessarily be consecutive with any other vacation taken by or allowed to such
employee.


(e)  Any employee who during the calendar year, shall reach the anniversary date
of his twentieth (20th) year of continuous service with the Company, shall
receive two (2) weeks' vacation with pay; in addition thereto, each such
employee shall receive three (3) other weeks' vacation with pay at such time as
the same may be scheduled by the Company, and such other three (3) weeks shall
not necessarily be consecutive with any other vacation taken by or allowed to
such employee.


Scheduling of Vacations


SECTION 2.  It is agreed that based upon seniority vacations may be scheduled by
the Company, with those employees having longest seniority having their choice
of dates.


(a)  Employees who have thirty (30) or more years of continuous service with the
Company shall be entitled to schedule their first three (3) weeks of vacation in
a calendar year, in the same manner as that provided for in Article V, Section
1, paragraphs (c) - (e) of the agreement for the scheduling of employee’s first
two (2) weeks of vacation.
 
23

--------------------------------------------------------------------------------

(b)  The establishment of other guidelines is necessary in order to continue
furnishing our customers with the best possible service and to insure that our
employees receive their appropriate vacations.


(c)  If all vacation time cannot be taken during the current calendar year due
to extenuating circumstances related to workload/special projects, if the
employee is out due to illness, workers’ compensation or injury, or by employee
request, subject to Company approval, equivalent vacation time, up to a maximum
of forty (40) hours, can be carried over to the next calendar year.  In cases of
extended medical leave, more than forty (40) hours of vacation may be carried
over or paid out, as approved by the Company based on scheduling requirements. 
However, such carryover vacation shall not supersede the primary and secondary
vacation weeks, as referenced in subsection (c) below.  If employees do not use
their carryover vacation by December 31 of the following year, their carryover
vacation time will be forfeited.  Unused carryover vacation will be paid out
only in extenuating circumstances related to workload/special projects, or if
the employee is out on illness, workers’ compensation or injury. 


(d)   Vacation preference slips will list primary and secondary vacation weeks. 
As in the past, the primary two weeks, whenever they might be requested, will be
scheduled according to seniority, subject to the following limitations: 
emergencies and abnormal operating conditions.
 
(e)  The following define the maximum number of employees who can be on vacation
at the same time:


Pittsfield  Service
Three (3) Service employees per week.
   
North Adams Service
Two (2) Service employees per week.
   
Greenfield Service
Two (2) Service employees per week
   
Meter Shop
Two (2) Meter Shop employees per week.
   
Meter Reading
One (1) meter reader per week.

 
24

--------------------------------------------------------------------------------

Pittsfield Distribution Two (2) employees per week November through March and
three (3) employees per week April through October.


Production Department inclusive all areas:  Two (2) employees per week.


North Adams and Greenfield Distribution Departments:
Two (2) employees per week.


Customer Care Center (CCC)
No more than three (3) employees in the Department may be on vacation in any
week at the same time; of which:
(a)   No more than two (2) Customer Billing Specialists may be on vacation in
any week at the same time.
(b)   No more than one (1) Customer Care Clerk may be on vacation in any week at
the same time.


Exceptions to any of the above limitations may be approved on an individual
basis by management as workload permits.


Secondary vacation weeks, subject to the above limitations will be scheduled as
in the past, except that if so many weeks of vacation are requested by employees
in the summer and fall months that work scheduling or other operational
difficulties occur, the Company will request that employees in order of their
seniority reschedule some of their secondary vacation entitlement to the spring
or fall.  In the event that a sufficient number of employees do not voluntarily
reschedule their vacations so as to eliminate the work scheduling or operational
difficulties the Company reserves all of its rights under the Agreement with
respect to vacation scheduling.
 
25

--------------------------------------------------------------------------------

Rate of Vacation Pay


SECTION 3.  Employees' vacation pay shall be figured at their regular hourly
rate for their regular work week and will include shift premium when an employee
works a second or third shift during the period immediately preceding the
employee's vacation assignment date.


Vacation Pay - Terminating Employee


SECTION 4.  An employee who terminates for reasons other than retirement shall
be entitled to vacation pay due that year on a pro-rata basis.  If the employee
has received vacation pay prior to terminating, an adjustment in final earnings
due will be made and any balance due the Company will be the obligation of the
employee.


ARTICLE VI
Sick Pay


SECTION 1.  All employees of the Company for at least six (6) months and covered
by this Agreement shall be entitled to the following sick benefits:


(a)   Those employed for at least six (6) months, but less than twelve (12)
months, shall receive full pay for the first sixty (60) hours in any one (1)
calendar year, not necessarily consecutive, during which he or she is absent
from work on account of sickness.  For the next one hundred forty (140) hours in
the same calendar year, not necessarily consecutive, they will receive onehalf
pay for the time lost on account of sickness.


(b)   Those employed for at least twelve (12) months, but less than five (5)
years, shall receive full pay for the first one hundred twenty (120) hours in
any one (1) calendar year, not necessarily consecutive during which he or she is
absent from work on account of sickness.  For the next two hundred eighty (280)
hours in the same calendar year, not necessarily consecutive, they will receive
onehalf pay for time lost on account of sickness.
 
26

--------------------------------------------------------------------------------

(c)   Those employed at least five (5) years but less than ten (10) years shall
receive full pay for the first two hundred (200) hours in any calendar year, not
necessarily consecutive, during which he or she is absent from work on account
of sickness.  For the next two hundred (200) hours in the same calendar year,
not necessarily consecutive, they will receive onehalf pay for time lost on
account of sickness.


(d)   Those employed ten (10) years shall receive full pay for four hundred
(400) hours and those employed more than ten (10) years shall receive full pay
for four hundred (400) hours plus forty (40) hours for each year of employment
beyond ten (10) years up to a maximum of one thousand (1,000) hours in any one
(1) calendar year, not necessarily consecutive, during which he or she is absent
from work on account of sickness.


The Company shall have the right to satisfy itself of the fact of sickness
requiring absence by the certificate of a recognized physician, examination or
otherwise.


Partial Pay for Injuries in Course of Employment


SECTION 2.  In the event of time lost due to injury from accident in the course
of employment, the injured employee shall receive the difference between
workmen's compensation and his regular pay for fourteen hundred (1,400) hours,
not necessarily consecutive.  The Company reserves the same right of examination
as in the case of sickness. 


Exclusions


SECTION 3.  Any employee whose sickness is due directly or indirectly to
intoxication, or to the use of intoxicants as a beverage, or to drugs or
narcotics, excluding medication prescribed by a doctor, or to injuries as a
result of willful misconduct or to injuries suffered by an employee while in the
employ of another employer or while working at another paying job, shall not be
entitled to any sick benefits. Notwithstanding any of
 
27

--------------------------------------------------------------------------------

the foregoing, the Company in the exercise of its sole discretion may authorize
the payment of sick benefits to any employee who is actively participating in a
recognized alcohol or drug rehabilitation program.


Maternity Leave


SECTION 4.  Maternity leave of up to eight (8) weeks duration shall be approved
upon written request to the Company.  Such written request shall specify
expected date of leave.  Regular sick pay will be available to employee for such
leave, according to terms of Section 1 above.  Following the first eight (8)
weeks of maternity leave, the Company will make available part-time assignments
(four (4) hours per day) to the employee for an additional eight (8) consecutive
weeks.  The scheduling and duration of the assignments shall be based on Company
needs.  The Company will be flexible and make reasonable accommodation for the
employee's schedule. 


Long Term Disability


SECTION 5.  Employees hired after  March 5, 2010  will be provided with benefits
under the same long term disability plan which is in effect for the Company’s
non-union employees as that plan may change from time to time for the Company’s
non-union employees.


ARTICLE VII
Promotions and Layoffs 


SECTION 1.  (a)  All openings for jobs within the classifications covered by
this Agreement shall be posted in all the Districts simultaneously, as soon as
reasonably practical and shall remain posted for three (3) consecutive work
days, with the exception of Saturdays, Sundays and holidays, which shall be
excluded in determining the period of posting, but shall not be held to break
the continuity thereof.  All bids for job openings shall be submitted
electronically during said three (3) day posting period.  Such a bid may be
submitted by his Shop Steward
 
28

--------------------------------------------------------------------------------

electronically on behalf of an employee, who is absent because of illness or
injury or because he is on vacation, provided that the Shop Steward shall have
been requested to do so by such employee.  No such absent employee shall be
eligible for such job opening unless he shall return to work within thirty (30)
calendar days after he has been notified that he is the successful bidder,
unless the Company and Union shall mutually agree to waive this requirement.


(b)  In filling such job openings, seniority as defined in Section 4 of this
Article shall be the determining factor, subject to minimum qualifications and
fitness as determined by the Company, on a nondiscriminatory basis.  If the
Union claims that the Company has determined minimum qualifications and fitness
in an unjust, unreasonable or discriminatory manner, such claim shall be subject
to the grievance and arbitration procedure provided in ARTICLE VIII herein.  The
Company agrees to fill all job openings so posted, as soon as reasonably
practical after the three (3) day posting period.  The Company agrees to pay the
successful bidder the rate of pay of the posted job as of the date of the award
of the job whether or not the successful bidder has been transferred to the
posted job as of that time.  If there shall be no bidders or no successful
bidders for such a job so posted, then the Company may fill the job from any
source.  The successful applicant may be returned to his former job by the
Company for a valid reason upon the completion of a fourteen (14) calendar day
period on the job or the successful applicant may be returned to his former job
for a valid reason at his own request at any time during the abovementioned
fourteen (14) calendar-day period.  In the event that the successful applicant
shall be so returned, the job opening may be filled by the Company from among
the other qualified applicants according to their seniority without the
necessity of reposting.  If the Company shall fail to fill the job within ninety
(90) calendar days from the first day posting, it shall not thereafter be filled
until it has again been posted in accordance with the above provisions.


(c ) Current employees or new hires who meet day-one qualifications for multiple
levels within a progression will be placed in the entry-level posi-tion
 
29

--------------------------------------------------------------------------------

posted for up to a six-month period for assessment and, if deemed qualified
(including applicable operator qualifications), promoted to the appropriate
position higher up in that progression.  If deemed not qualified for promotion,
the employee will remain in the entry-level position in accordance with
established progression criteria. 


(d)  In cases of demotion, layoff for lack of work, reduction in the work force
or the elimination of a job, seniority will be given first consideration.  In
the case of an employee so laid off, demoted, or affected by a reduction in the
work force, or the elimination of a job, said employee shall have the right to
replace another employee within the Company who has less seniority than said
employee, provided that said employee shall have minimum qualifications and
fitness to fill the job as determined by the Company on a nondiscriminatory
basis.  If the Union claims that the Company has determined minimum
qualifications and fitness in an unjust, unreasonable or discriminatory manner,
such claim shall be subject to the grievance and arbitration procedure provided
in ARTICLE VIII herein.


Any employee so laid off, demoted or affected by a reduction in the work force,
or the elimination of a job, shall have the right to exercise his seniority to
bump laterally or downward subject to the abovementioned requirement of minimum
qualifications and fitness.  The Company shall give at least fourteen (14)
calendar days’ notice to the Union of any such intended demotion, layoff for
lack of work, reduction in the work force or elimination of a job. 
 
(e)  Such laid off employees shall be recalled to openings in jobs in the
Company for which they have minimum qualifications and fitness as determined by
the Company on a nondiscriminatory basis in reverse order from that in which
they were laid off.  If the Union claims that the Company has determined minimum
qualifications and fitness in an unjust, unreasonable or discriminatory manner,
such claim shall be subject to the grievance and arbitration procedure provided
in Article VIII herein.  The Company shall notify such employee or employees by
certified mail sent to his last known address that such work is available and if
the employee shall fail to accept such reemployment or fail to
 
30

--------------------------------------------------------------------------------

apply therefore within one (1) week of the receipt of such notice then he shall
lose all his seniority rights previously established and continuity of
employment shall be forfeited.  In the event that said notice of recall is
returned to the Company or cannot be delivered for any reason, the Company shall
notify the Union of the recall opportunity and the employee to be recalled shall
have one (1) week from the date of such notification to the Union to accept such
reemployment or apply for it.  In the event that such employee does not do so he
shall lose all his seniority rights previously established and his continuity of
employment shall be forfeited.  It shall be the duty of the employee to keep the
Company advised in writing of his current address.  An employee accepting
reemployment, shall report for work within fourteen (14) calendar days of such
acceptance.  The duration of a laid off employee’s recall rights shall be equal
to the employee’s time of service with the Company as of the date of the layoff
with a minimum of one (1) year and a maximum of three (3) years.


(f)  If employees of the Company are so laid off they shall be given preference
for reemployment before the Company hires new employees for positions in which
such laid off employees have minimum qualifications and fitness as determined by
the Company on a nondiscriminatory basis.  If the Union claims that the Company
has determined minimum qualifications and fitness in an unjust, unreasonable or
discriminatory manner, such claim shall be subject to the grievance and
arbitration procedure provided in ARTICLE VIII herein.


(g)  In the event a job in the Clerical Force is eliminated the employee
affected thereby shall have the right to replace another employee of less
seniority in the Company in a job which he shall be capable of performing and he
shall be given the opportunity to demonstrate his capabilities during a period
not to exceed twenty (20) work days, however, should the Company determine
within the aforesaid twenty (20) days that the employee does not have the
capacity to perform the job, he shall be removed therefrom.  In the event the
creation of a new job in the Clerical Force, within the classifications covered
by this Agreement, is contemplated, the Company will so inform its employees. 
Any employee who
 
31

--------------------------------------------------------------------------------

intends to bid for such job when posted, shall so notify the Company, and from
such employees, the Company will select that one, if any, who because of
seniority and prior training, would appear to it to have the potential
capability of filling such job opening, and will provide such training for such
employee as is reasonably necessary for him to acquire the necessary additional
qualifications.  At the end of such training period, or, if nobody applies for
such training or is potentially qualified therefor, at the time the job is
created, the Company shall post the job as hereinabove provided.


(h)  For purposes of layoff, the elected officers of the Union consisting of the
Unit Chair, recording secretary, and also the Chief Unit Griever, shall be
deemed to have top seniority within the Company, to the extent the law allows.


Temporary Workers (Contracted)


SECTION 2.  A temporary worker is one who is employed by a contract agency and
whose services are contracted for by the Company with the agency for a specific
project or for a period of time, which is anticipated or known in advance to be
limited and with no intention by the Company that the temporary worker becomes a
regular employee.  In no event should a temporary worker’s term of engagement
exceed a period of four (4) months.  Further, temporary workers will be offered
overtime work only after that overtime work has been offered to all qualified
and available bargaining unit employees, or otherwise agreed to between the
parties. 


The Company may exceed the limitations on its use of temporary workers, which
are set forth in this paragraph, in order to cover for the long-term absence of
a regular employee.  However, the Company will not engage the services of
temporary workers in numbers that exceed ten percent (10%) of the total
complement of full time, regular employees in the bargaining unit.
 
32

--------------------------------------------------------------------------------

Termination or Interruption of Service Affecting Seniority


SECTION 3.  Employees voluntarily leaving, or discharged from service of the
Company, forfeit all claim to seniority previously established.  Seniority shall
continue to accrue under the following conditions:


(a)  A leave of absence in writing granted by an officer of the Company.
(b)  Illness attested by a physician's certificate.
(c)  Service in the military forces of the United States of America or the
Commonwealth of Massachusetts (National Guard called in case of emergency).
(d)  Absence due to layoff not to exceed twelve (12) months.


Seniority


SECTION 4.  The term "seniority" where used in this Agreement shall mean Company
seniority.  Company seniority shall be defined as the length of service of an
employee with the Company, starting with the first day of his last period of his
continuous employment by the Company.
 
Application of Article


SECTION 5.  An employee promoted to a supervisor, or other job outside of the
Bargaining Unit, shall retain and accumulate seniority for a twelve (12) month
period and if he should revert to the Bargaining Unit after said twelve (12)
months, he does so without any seniority rights relating to layoff and bidding
for promotion, but such rights shall be retained for all other purposes under
this contract.


Seniority List


SECTION 6.  The Company will furnish the Union annually on the anniversary date
of the contract and each three (3) months thereafter a seniority list and a copy
will be posted on a Company bulletin board.
 
33

--------------------------------------------------------------------------------

ARTICLE VIII
Grievance Procedure between Company and Union


SECTION 1.  Each department of the Company covered by this Agreement shall have
a Unit Griever, selected by the Union.


In all cases of disagreement concerning the interpretation and application of
the terms of this Agreement, an earnest effort shall be made to settle such
differences immediately in the following manner:


First:  A discussion of the grievance between the aggrieved employee, with his
Unit Griever, and the Supervisor or Manager of the department.


Second:  A meeting between the aggrieved employee, the Unit Griever, a member of
the Grievance Committee and the Manager of the department.  At this stage, the
grievance shall be presented in writing on a form mutually agreed to between the
Company and the Union.


Third:  A meeting between the Grievance Committee and the President of the
Company, or his duly authorized representative.  This step is optional with the
Local Union.


Fourth:  A meeting between the Grievance Committee and the President of the
Company, or his duly authorized representative, or both of them, and a
representative or representatives of United Steelworkers, AFLCIOCLC.  In
discipline cases, the grievant may be present at the third and fourth steps of
the grievance procedure, at the request of either the Company or the Union.  The
Company's answer to the grievance at this step shall be in writing.


Arbitration
SECTION 2.  In the event that no satisfactory adjustment of any grievance can be
attained under the procedures set forth in Section 1, the Union may within
thirty (30) calendar days of its receipt of the Company's answer at the last
step of the grievance procedure, but not there-
 
34

--------------------------------------------------------------------------------

after, refer the matter to a Board of Arbitration, composed of three (3)
members, one to be chosen by the Company, one by the Union, and the third member
of the Board shall be selected by the Company and Union designees by mutual
agreement.  If the Company and Union designees cannot agree upon the selection
of the third member of the Board of Arbitration such third member shall be
selected from lists of arbitrators in accordance with the rules of the American
Arbitration Association.  The award of the Board of Arbitration shall be final
and binding on the Company and the Union, and shall be retroactive to the date
of the dispute.  The Company and the Union shall each bear the expense of its
own arbitrator and shall share equally in the expense of the third member. 
Nothing herein contained shall be deemed to give any arbitrator or Board of
Arbitration the right or authority to alter, amend or change any of the terms of
this Agreement. If arbitration is not requested within thirty (30) calendar days
of the Union's receipt of the Company's answer at the last step of the grievance
procedure, the grievance shall be deemed waived.  The Union’s request for
arbitration must be in writing and received by the Company within thirty (30)
calendar days of the Union’s receipt of the Company’s answer at the last step of
the grievance procedure.
 
Conditions Precedent to Litigation


SECTION 3.  In further consideration of the mutual promises contained herein,
the parties hereto expressly agree that neither party shall bring, or cause to
be brought, any court or other legal or administrative action against the other
until the dispute, claim, grievance or complaint shall have been brought to the
attention of the party against whom it shall be made and the said party after
actual notice of same shall, within a reasonable time, fail to take steps to
correct the cause or circumstances giving rise to such dispute, claim grievance
or complaint.
 
35

--------------------------------------------------------------------------------

ARTICLE IX
Company Management


SECTION 1.  Except as limited by the specific provisions of this Agreement, the
Company reserves and retains for itself exclusively, all of the rights,
privileges and authority to manage, operate and to direct the management and
operation of its affairs, including, but not limited to, the right to employ,
promote, or discharge for cause, the right to assign work, the right to direct
working forces, to temporarily transfer employees and to lay off employees
because of lack of work.  The Union agrees that except insofar as it is granted
the right and authority hereunder, it will not hinder or interfere with the
management of the Company's affairs.


SECTION 2.  The Company shall continue to have the right to publish reasonable
rules and regulations which are not inconsistent with the provisions of this
Agreement.


ARTICLE X
Strikes, Stoppages and Lockouts


SECTION 1.   While this Agreement is in force, there shall be no lockout of the
employees by the Company, and neither the Union nor its members will cause or
participate, directly or indirectly in any strike or stoppage of work.


ARTICLE XI
Notice in Case of Suspension or Discharge


SECTION 1.  If an employee is given a disciplinary suspension, the Company
agrees to have a member of the Grievance Committee or Unit Griever present at
the time of disciplinary action.  Upon written request of such member, the
Company will give written reasons for such discharge to the employee and a copy
to the Union within seven
 
36

--------------------------------------------------------------------------------

(7) calendar days of such written request.  If an employee is discharged, the
Company agrees to have a member of the Grievance Committee or Unit Griever
present at the time when the notice of discharge is given to the employee.  The
Company's notice of discharge shall be in writing and shall contain a statement
of the reason for the discharge.  A copy of said notice shall be provided at
that time to both the employee and to the member of the Grievance Committee or
Unit Griever who is present.


Discharged Employee’s Right of Hearing


SECTION 2.  In the event that an employee is discharged by the Company, he may
within three (3) work days after he has been furnished with the notice of
discharge provided for in Section 1 above, request a hearing on his discharge. 
The Company will grant him such a hearing at a meeting set up in accordance with
the provisions of Step Second under the Grievance procedure, as set forth in
ARTICLE VIII, Section 1, and any further action on such discharge shall be in
conformity with the succeeding procedure set forth in said ARTICLE VIII, Section
1.  If, as a result of such a hearing, it is found that the employee was
unjustly discharged, he shall be reinstated.


ARTICLE XII
Performance by Union Members


SECTION 1.  The Union agrees that its members will individually and collectively
perform loyal and efficient work and service, and will use their influence and
best efforts to protect the property of the Company, and the Company's interest,
and will assist in promoting the sale of the Company's products, and that they
will cooperate with the Company, and the employees of all departments in
promoting and advancing the welfare of the Company and its service at all times.
 
37

--------------------------------------------------------------------------------

ARTICLE XIII
Partial Pay for Jury Service


SECTION 1.  An employee who is called for jury duty and serves as juror on a
regularly scheduled working day or days shall be paid by the Company for time
lost from work by reason of such service the difference between the amount
received by him for such service and his straight time hourly earnings, not
exceeding eight (8) hours per day.  Employees on the first shift who are excused
from jury service for the day or such employees who are excused from jury
service before 1:00 P.M. shall be required to report to work for the balance of
the first shift as a condition to receiving pay for jury service for the day in
accordance with the foregoing provisions.  Employees on the second and third
shifts shall be assigned to the first shift by the Company where reasonably
possible for the period of their jury service.  Employees on the second and
third shifts who cannot reasonably be assigned to the first shift shall, as a
condition to receiving pay for jury service in accordance with the foregoing
provisions, be required to report to work for the balance of their shifts upon
being excused from jury service if such employee has four (4) or more hours
remaining on his regular work day at the time of being excused.


As a requirement of receiving pay for jury duty, the employee must present to
the Company the employer’s copy of the employee’s “Certificate of Trial Juror
Service” which is issued by the Commonwealth of Massachusetts.  In the event
that an employee has been paid for jury service and does not produce the
required certificate, the Company’s payment shall be deducted from the
employee’s subsequent paycheck.


Paid Time for Deaths in Family 


SECTION 2.  In case of death of the stepparent, grandmother, grandfather,
grandchild, brother, sister, motherinlaw or fatherinlaw of an employee, the
employee shall be permitted to be absent and shall be paid for any scheduled
work days lost from the date of death to the day of
 
38

--------------------------------------------------------------------------------

the funeral, inclusive, but not to exceed (3) work days and in case of death of
mother, father, spouse or domestic partner of record, child  or stepchild, the
employee shall be permitted to be absent for five (5) work days.  In the case of
death of the brotherinlaw or sisterinlaw of an employee, if the employee attends
the funeral which is held on a scheduled work day, the employee shall be
permitted to be absent and shall be paid for the day.  Compensation for each day
shall be computed at eight (8) times the employee's regular hourly rate.  Such
days are to be considered as days worked for computing overtime.
 
If an employee who is on vacation from the Company would have been entitled to
receive paid time for a death in the family pursuant to this Section had he been
at work instead of on vacation, the Company will pay the employee funeral leave
in accordance with this Section and the employee shall be entitled to take an
equivalent number of vacation days at such time as they may be rescheduled by
the Company.


Absence for Union Business


SECTION 3.  One (1) employee with a seniority rating who is elected as a
delegate to the Union's International Convention will be granted a leave of
absence, without pay, for the duration of the convention.  The employee is to
give the Company reasonable notice of his request for such leave.  The Company
will grant one (1) employee a leave of absence without pay, who has been
appointed or elected to a fulltime official position with the Union for a period
not to exceed one year.  Seniority will accumulate during an authorized leave of
absence.


Notwithstanding the provisions of Article XIII, Section 3 of the Agreement, if
during the contract term an employee of the Company accepts a casual position
with the International Union, the Company will provide the employee with a leave
of absence, without pay, for a period not to exceed three (3) years.  This
commitment shall be limited to one employee and the leave of absence shall be
terminated if the employee’s position with the Union is made permanent.
 
39

--------------------------------------------------------------------------------

During the leave period, the employee will retain his or her current job
classification and will continue to accumulate all seniority as provided by the
contract.  Throughout the leave, the employee will retain the same contractual
hospital, medical, and dental insurance coverage by continuing to pay the
Company all applicable premium costs (i.e., Company and employee cost shares). 
Also, for the duration of the leave, the employee’s 401(k) Plan account shall
remain open, but inactive with respect to employee contributions and Company
matches.  Disability and life insurance coverage also will be inactive during
the leave.  Further, the International Union will assume responsibility for any
workers compensation matters that may arise while the employee is in the casual
position.


At the end of the leave, the employee will return to the held classification
with all applicable accumulated seniority and with the resumption of all
contractual benefits and applicable employee cost shares.


Personal Days


SECTION 4.  Employees may take two (2) unpaid personal days off per contract
year.  Requests for unpaid personal days must be made with reasonable advance
notice to the Company and approval is subject to the operating conditions of the
Company. 


ARTICLE XIV
Check Off


SECTION 1.  Upon individual written authorization by an employee, the Company
agrees to deduct from said employee's paycheck Union dues, initiation fees, and
assessments as designated by the Union’s International Secretary-Treasurer.  The
Company shall remit within fifteen days of the following month any and all
amounts so deducted with a completed summary of USW form R-115, or its
equivalent, to the Union’s International Secretary-Treasurer, Five Gateway
Center, Pittsburgh, Pennsylvania 15222.
 
40

--------------------------------------------------------------------------------

The completed individual written authorization form signed by the employee shall
be delivered to the Company by the Local Union Financial Secretary or other
officer of the Union.


The Union shall indemnify and save the Company harmless against any claims,
demands, suits, or other forms of liability that may arise out of or by reason
of action taken or not taken by the Company for the purpose of complying with
the above provisions of this Article of the Agreement, or in reliance on any
authorization furnished to the Company in connection therewith.
  
Personal Protective Equipment (PPE)


SECTION 2.  The Company will furnish all required PPE, with the exception of
safety shoes.


Annually during the month of January existing employees (with the exception of
those working in the CCC) will receive a non-taxable boot allowance of two
hundred dollars ($200). New hires will receive the annual boot allowance after
the completion of their probationary period.


Uniforms


SECTION 3. 
The Company shall provide and pay the full cost of all required uniforms for
employees.  Uniforms provided by the Company shall be worn by employees during
their working hours. 


ARTICLE XV
Bulletin Board


SECTION 1.  The following Company Policy shall govern the use of Company
bulletin boards:
 
41

--------------------------------------------------------------------------------

Company bulletin boards are maintained for the purpose of posting Company
notices and communications to employees and for the Union’s use in posting
official notices to its members.  No employee shall be permitted to post any
material or notice on any Company bulletin board or anywhere throughout the
Company without the specific permission of the Company obtained in advance.  Any
Company employee who violates this policy by making any unauthorized posting or
who falsifies or who defaces any Company or Union posting, shall be subject to
appropriate disciplinary action.


The Company will provide reasonable bulletin board space in its various
departments for the posting of official Union notices to its members, such as
death notices, notices of nominations and elections and notices of regular or
special membership meetings.  Any other material which the Union wishes to post
shall be subject to the prior approval of the Company and it shall not be of a
controversial, inflammatory or political nature, as determined by the Company. 
Approvals of such materials shall be made by the Company’s Manager of Human
Resources, or his designated representative, within forty-eight (48) hours of
the time of the Union’s request.  In the event that the Company does not grant
or deny its approval within the above time limit, the Union shall be permitted
to post the material after forty-eight (48) hours subject to the Company’s
continuing, subsequent right to approve or to disapprove the posting.  The
Company and the Union, and their representatives, shall act in good faith in
regard to the approval process which has been established by this policy.


ARTICLE XVI 
Pension Plan and Retiree Benefits


SECTION 1.  For employees hired prior to  March 5, 2010, the Company shall
maintain in effect for the duration of the collective bargaining agreement
pension benefits as presently provided under the Berkshire Gas Company Pension
Plan for Union Employees.  Employees hired after March 5, 2010 will not be
eligible to participate in this defined benefit pension plan.
 
42

--------------------------------------------------------------------------------

The alternative pension formula shall be as follows:
Effective Date
 
Dollar amount per month per year of service
 
October 1, 2014
 
$
56
 
October 1, 2015
 
$
58
 
October 1, 2016
 
$
63
 



Early retirement reduction factors shall be as follows:

 
Age
Reduction Factors
 
62
100%
 
61
100%
 
60
100%
 
59
 97%
 
58
 94%
 
57
 91%
 
56
 88%
 
55
85%



Employees will receive either the pension benefit provided for by the five (5)
year average salary formula or the alternative pension formula,


whichever is greater.  All provisions of Plan which pertain to the five (5) year
average salary formula shall also pertain to the alternative pension formula,
except for the four percent (4%) reduction factor for years of service less than
twentyfive (25) which is applicable to "Benefits Commencing on or after March
31, 1982," which is set forth in the Plan.


SECTION 2.  At least once per year the Company will meet with the Union to
review benefit calculations, utilization and actuarial valuations. Union
representation shall consist of four (4) persons; two (2) Local Union and two
(2) International Union representatives, and Management representation shall
consist of four (4) persons.


SECTION 3.  The Company shall provide employees who retire with term life
insurance in an amount of seven thousand dollars ($7,000).  Employees shall be
notified of this coverage by the Company at the time of their retirement.
 
43

--------------------------------------------------------------------------------

SECTION 4.  The Company shall continue to provide group medical insurance
coverage for employees who retire on a disability pension.  As a condition of
such continued insurance coverage, the employee shall be required to apply for
Social Security disability status and, if found qualified, to apply for
Medicare.  In such cases, the Company will provide for continuation of medical
benefits by means of a supplemental policy to Medicare.  Employees who qualify
for a disability pension under the Plan shall have their pension calculated as
of the time of the disability pension based on projected years of service to age
sixtyfive (65).


The Company’s disability pension plan requires that an employee must have
fifteen (15) years of service in order to be qualified for disability pension
benefits and the employee must be totally  and permanently disabled from 
performing any available bargaining unit job at the Company.  In the event that
an employee is totally and permanently disabled from performing his or her job
at the Company, but the employee does not retire on a disability pension because
the employee has been  transferred to another available bargaining unit job at
the Company, the employee transferred to the other bargaining unit job will
retain the rate of pay of the employee’s position from which the employee has
become disabled, or the rate of pay of the job to which the employee has been
transferred, whichever is higher, including all future negotiated general wage
increases.


SECTION 5.  The Company will pay onehalf (1/2) of the group  medical insurance
premiums (excluding dental) for early retirees between ages sixty (60) and
sixtyfive (65).   The retiree will cease to be eligible for coverage after age
65.  Coverage for spouse/family of retiree or spouse of deceased retiree shall
continue as above until he/she reaches age 65.


ARTICLE XVII
Meter Work


SECTION 1.  All meter work is to be performed by qualified Company employees in
the bargaining unit. 
 
44

--------------------------------------------------------------------------------

a)  Meter Readers will provide assistance in performing Meter Shop duties when
necessary.
b)  Meter Readers and Meter Shop employees can be utilized to change and
re-program ERT’s in the field.
c)  Meter Shop employees will be trained and utilized to assist with Meter
Reading.
d)  Meter Shop Review Board will develop general duties and advancement
criteria.  


A two (2) employee Fitting Team will be utilized for all meter work AL800 and
above.


Restriction of Supervisors


SECTION 2.  The Company agrees that it will use its best efforts to see that no
Supervisor shall, except in cases of emergency or for the purpose of education
and instruction, perform any work of the type customarily performed by a member
of the Bargaining Unit.


ARTICLE XVIII
Group Insurance and Health Care Cost Containment 


SECTION 1.  Except as set forth herein, the Company shall maintain in effect for
the duration of the collective bargaining Agreement group insurance benefits as
presently provided.  Said group insurance benefits shall include employee group
life insurance in an amount equal to the employee's base salary (rate of pay
times 2,080 hours) rounded upward to the nearest one thousand dollar ($1,000)
increment with a minimum life insurance benefit in the amount of fifteen
thousand dollars ($15,000), and medical/dental benefits.


 The Company has  implemented the Tufts HMO health insurance plan for employees
who live in the Commonwealth of Massachusetts.  Current or new employees who
live outside of the Commonwealth of Massachusetts will be offered health care
coverage either under the Tufts
 
45

--------------------------------------------------------------------------------

HMO health insurance plan or under the Tufts PPO health insurance plan whichever
the employee elects.  The annual maximum benefit amount for basic and
restorative services under the dental plan is one thousand five hundred dollars
($1,500).


SECTION 2.  The Company and Union agree to a health care cost containment
committee.  Each year, after the Company has been notified of an increase in
medical or dental premiums, the Company-Union Health Care Cost Containment
Committee shall meet and attempt to mutually agree on plan design or other
changes to reduce the cost increases to be shared by the Company and by
employees. The Union committee will include a representative from the
International Pension and Insurance Department, a District representative of the
International Union and four (4) members of the Local Union appointed by the
Local's president.  No changes in the Company's existing health care program
will be made during the contract term except by mutual agreement and subject to
Union ratification.  Nothing herein shall preclude the Company's right to change
carriers or to self-insure provided the existing level of benefits and
conditions of payment are maintained.
The Committee shall meet on a quarterly basis during the contract term if
requested by either party, and the entire Union committee shall be present at
all meetings.


SECTION 3.  The employee contribution to the cost of group medical and dental
insurance benefits shall be twenty percent (20%).


Employee contributions will be made through payroll deductions and they will be
offered on a pretax basis.


SECTION 4. If a spouse works full-time (as defined by his or her employer) for a
company that offers medical and/or dental coverage and the spouse’s employer
shares or pays for in its entirety the cost of these medical plans, the spouse
may voluntarily enroll in his or her employer’s plans at the next available
opportunity providing the total premium cost to the employee does not exceed the
cost to the Company to include
46

--------------------------------------------------------------------------------

the spouse as a dependent under the Company’s plan.  The employee’s spouse may
also be enrolled in the Company’s plan, if desired.  The two plans will
coordinate benefits.  The Company will reimburse the employee’s spouse 100% for
the spouse’s portion of the medical and dental coverage in the spouse’s
employer’s plan(s).  The Union leadership, in conjunction with the Company, will
educate the Union membership through the existing union management health
committee, to strive for 100% participation in this program.


SECTION 5.  The Company will offer a One Thousand dollar ($1000) annual opt-out
credit for any employee waiving medical coverage based on eligibility of
employee for adequate alternate coverage as verified by the Company.  Payments
will be made incrementally over the course of the year at regular payroll
intervals, subject to existing payroll tax laws.


SECTION 6.  Should any Federal or State law become effective during the term of
this Agreement providing benefits substantially parallel to those of the group
insurance benefits provided for in this Agreement and impose the cost thereof
upon the Company, then and to that extent only such paralleling benefits
provided for under the Company's group insurance benefit plan shall become
inoperative and be canceled by the Company in order to avoid duplication of
insurance costs.


ARTICLE XIX
Conformation to Laws, Regulations and Orders 


SECTION 1.  It is understood and agreed that all agreements herein are subject
to all applicable laws now or hereafter in effect and to the lawful regulations,
rulings and orders of regulatory commissions having jurisdiction.  If during the
life of this Agreement any of said laws, regulations, rulings or orders shall
conflict with any of the provisions of this Agreement, such provision or
provisions shall be immediately suspended, and shall be given continued effect
only to the extent permitted by law.  The suspension or invalidity of any
provision of this Agreement in accordance with the foregoing shall not affect or
impair any other
 
47

--------------------------------------------------------------------------------

term or provision of the Agreement and said other terms and provisions shall
remain in full force and effect.


SECTION 2. The Employer and the Union agree that, except in the case of a bona
fide occupational qualification or need, neither will discriminate against any
individual in respect of hire, tenure of employment or any term or condition of
employment or Union membership because of the individual’s race, color,
religious creed, age, sex, sexual orientation, gender identity, national origin,
ancestry, disability, genetic information, service in a uniformed military
service, or other protected status under state, federal or local laws. The
Employer maintains the right to provide reasonable accommodations to individuals
with disabilities as required under applicable law. 


SECTION 3.  All references to the masculine gender contained in this Agreement
shall also be construed to refer to the feminine gender where applicable.


ARTICLE XX
Job Security and Severance Pay


SECTION 1.  The Company agrees that regular employees hired prior to the
effective date of this Agreement will not be laid off due to lack of work during
the term of this Agreement.   


SECTION 2.  Any employee laid off from the Company's employ may elect to receive
one (1) week of severance pay for each full year of continuous service with the
Company which the employee has as of the date of the layoff.  If the employee
elects to receive severance pay, the employee's right to be recalled under
Article VII of this Agreement shall be terminated as of the date of the layoff. 
The employee shall make his or her election with respect to severance pay within
thirty (30) calendar days of the date of the employee's layoff, and if the
employee elects to receive severance pay, the Company shall make the payment on
the next
 
48

--------------------------------------------------------------------------------

payday following the employee's notice to the Company of his or her election.


SECTION 3.  The following is applicable to employees who become surplus during
the contract’s term, but who are not subject to layoff due to the provisions of
SECTION 1 above:


(a)  Junior surplus employees shall be required to use their seniority to bump
into other jobs in the bargaining unit in accordance with the collective
bargaining agreement.  Employees bumping shall revert to the rate of pay of the
job bumped into.


(b)  Surplus employees who have no job to bump into will be provided with work
by the Company at their current rate of pay.  Work provided may be non-Union,
and if it is, it will be on a no precedent or prejudice basis, nor will it form
the basis of any future Union claim to such work.


ARTICLE XXI
Outside Contractors 


A phased program will be developed and implemented during the term of this
contract whereby additional company personnel will be hired and trained to
perform some or all the work currently being contracted to outside parties will
be carried out by BG employees.  In developing this phased approach a joint
subcommittee will be identified to develop, implement, review and modify the
program.  The joint subcommittee will meet at least quarterly to identify and
address issues brought forth by both parties.  


The utilization of Company personnel to perform the core work of the business is
in the best interest of both parties, who agree that their efforts will be in
good faith to understand, promote and foster the following:


Company personnel to be the point of interaction with customers
 
49

--------------------------------------------------------------------------------

Highly motivated, trained and qualified workforce


Seasonality of work


Cyclical nature of workload


Productivity


Cost Effectiveness


Rate payer/Customer impacts


Corporate objectives/direction


The following areas are initially considered as best to support this strategy:


Leak Surveys


New Business/Growth (Mains & Services)


Infrastructure Replacement (Cast Iron/ Bare Steel)


ARTICLE XXII 
401(k) Plan


SECTION 1.  The Company will continue to provide employees who were hired prior
to March 5, 2010 with a 401(k) Plan with the following matching contributions by
the Company:


Employee Contribution
Company Contribution
1%
1%
2%
1.5%
3%
2.0%
4%
2.5%
5%
3.0%
6%
3.5%



Employees hired after March 5, 2010 will be automatically enrolled in the 401(k)
Plan at a six percent (6%) contribution level unless they specifically opt out
of coverage after having been enrolled according to
 
50

--------------------------------------------------------------------------------

the Plan’s auto-enrollment provisions.  Such employees will be provided with the
following matching 401(k) Plan contributions by the Company:


Employee
Contribution
 
Company Contribution effective
March 5, 2010
   
Company Contribution
effective 1st Payroll Period
of 2015
           
1%
   
1.25
%
   
1.50
%
2%
   
2.50
%
   
3.00
%
3%
   
3.75
%
   
4.50
%
4%
   
5.00
%
   
6.00
%
5%
   
6.25
%
   
7.50
%
6%
   
7.50
%
   
9.00
%



The maximum employee contribution shall be that allowed by the 401(k) plan
document.  The 401(k) plan shall include employee loan provisions as provided
for in the Memorandum of Settlement signed by the parties on March 30, 1996.
 
ARTICLE XXIII  
Flexible Spending Account


SECTION 1.   The Company will continue to provide employees with a Flexible
Spending Account as authorized by Section 125 of the Internal Revenue Code. 
This Plan will make available to employees pretax payment of medical, child
care, and elderly care costs.


ARTICLE XXIV 
 Safety and Health 


SECTION 1. The parties jointly recognize the obligation and value in providing a
safe and healthful working environment for all employees.  The parties recognize
their obligation to cooperate to establish, maintain and improve both the safety
culture and work environments.  The parties agree to use their best joint
cooperative efforts to achieve these objectives.
 
51

--------------------------------------------------------------------------------

Management and the Union recognize that the safety of employees is the first
and   top shared priority of the parties and will together strive to achieve
industry leading results. Every employee is individually responsible and will
commit to follow established safety rules, prudent work practices, and
regulations to ensure their own safety, as well as the safety of co-workers and
the public we serve.


As a joint and sustained priority, employee safety will be supported by proper
ongoing training, by open communications and by a collective agreement that
employee safety is a cornerstone to the success of our business.   Every
employee will assume a proactive role by being conscious of and applying all
established safety rules, prudent work practices, and regulations. Additionally,
all employees will be expected and empowered to identify and correct hazards on
the job to promote safe work environments and culture.


The Company is accountable for providing employees with the training, work
processes, tools and equipment appropriate and necessary for them to perform all
job duties in a safe and productive manner.  Employees will be responsible for
properly using, maintaining and returning Company provided tools and equipment. 
All work performed and/or services provided must be completed using the
necessary time, proper equipment and required procedures as needed to assure
individual, group and public safety.


The parties agree to work together to foster an environment and culture that
support safe work practices.  To accomplish this, the parties will have joint
representation on both the UIL Safety Council (USC) and Berkshire General Safety
Committee (GSC) for the purpose of developing excellence in safety and
addressing safety concerns. Additionally, open safety meetings will be held
regularly at the department and/or geographical level to allow all employees to
have a direct voice in the safety process.   (The Joint Safety Program
Organization Roles and Responsibilities structure describes the USC and GSC
committees. The process for employees to identify and communicate safety and
related issues is outlined in the Joint Safety Program Handbook.)
 
52

--------------------------------------------------------------------------------

The union representatives of BGC participating on the USC will be comprised of
the Union Safety Officer and the local unit president or his designees.


The Berkshire GSC will be comprised of joint Union and Management representation
from various functions and localities of the Company.  The Lead Safety
Specialist and the Union Safety Officer will jointly lead the business GSC. The
GSC will address company-wide business and also unresolved issues from
departmental and/or geographical level safety meetings. Employees will be
encouraged to provide information that could improve the effectiveness of safety
rules or work practices by communicating with any GSC committee member or
through active/direct participation at departmental/local safety meetings.  The
parties will agree to jointly set the schedule for ongoing GSC and local safety
meetings. 


ARTICLE XXV
Joint Union-Management Partnership 


Partnership
The Company and the Union have reviewed their relationship and recognize that
their mutual success as partners is determined by keeping each other informed
and by their ability and willingness to work together to address their interests
in meeting the challenges the Company faces in a changing human resource,
customer, technological, competitive, legislative, and regulatory environment.


Purpose
The parties recognize that they have mutual interests in satisfying the needs of
customers, improving the welfare and satisfaction of employees, and improving
Company performance. In this spirit the parties hereby commit to implement,
sustain and improve the JUMP.  The par-ties further recognize that the interests
of employment security, fair and equitable total compensation, personal
capability development, and job opportunities go hand-in-hand with the interests
for increasing customer
53

--------------------------------------------------------------------------------

satisfaction, sustaining Company financial  success, improving competitiveness,
and meeting or exceeding regulatory requirements. The parties further recognize
that interests will best be served by using the Levels of Union Involvement by
Topic Area (the “Levels of Union Involvement”) -- Exhibits I and II in their
joint work.  The parties agree that to achieve these ends they must continue to
use new and creative approaches to furthering the JUMP, the work culture, and
work practices throughout the Company.  To monitor the progress of this effort,
the Joint Negotiating Committee will discuss the JUMP process as a standing
agenda item at their monthly meetings.


Basic Agreements
The parties agree to work together regarding actions that impact employees and
their work, including, but not limited to, the following:



● Developing the capability in Union and Management leadership to use the
interest-based problem solving approach (“IBPS”).

● Recognizing when and how to carry out the Levels of Union Involvement.

● Reconciling issues and grievances at the local level, whenever appropriate.

● Continuing to transform the work culture to one of cooperation and ongoing
improvement.



The Union and Management leadership recognize that the interest-based approach
must take place at all levels of the Company.  Therefore, during the term of the
Agreement, the parties will meet in February of each calendar year to jointly
set objectives and implementation plans for furthering the development of IBPS
capabilities in supervision, Union representatives and other bargaining unit
employees during the remainder of that year.  These objectives will include the
joint development, prioritization and implementation of IBPS training and
refresher training, with an ongoing focus on improving the parties’ abilities to
resolve more issues at the first two steps of the Grievance Procedure.  Union
and Management leadership share the expectation that on a daily basis super-
 
54

--------------------------------------------------------------------------------

vision, Union representatives and other bargaining unit employees will endeavor
to work effectively and efficiently at finding the best solutions consistent
with the Levels of Union Involvement.


The parties also expect that when joint committees are formed to solve problems
or address improvement opportunities, they will always adhere to these
fundamental requirements:

● Mutual understanding of the appropriate Level of Union Involvement applied to
the specific topic.




● Fair representation of both parties.




● Shared agenda related to the topics to be discussed.




● Agreement on when meetings will be held to accommodate participant work
schedules and implementation demands.




● Shared written record of the meeting for later reference.



The parties commit to remain active in the JUMP for the term of the Agreement. 
In the case of disagreements that put the Partnership at risk, the parties agree
to use IBPS in a good faith effort to find a resolution that permits the
Partnership to continue.
 
55

--------------------------------------------------------------------------------

EXHIBIT I
Levels of Union Involvement by Topic Areas
Levels: 1 Unilateral; 2 Inform; 3 Provide Feedback; 4 Helping Find Solutions;
5 Active Involvement; 6 Consensus Decision Making - Full Partners in Decisions
Topics
Minimum Level of Union
Involvement
Practices and Policies
●      New or Revised Company-wide Personnel Related Policies and Practices
(e.g., Requirement for Employees to Submit Doctors' Notes When on Medical Leave)
3: Provide Feedback
Safety Policy and Practices
●         Safety Manual & Operating Procedures
●      Safety Roles, Responsibilities & Accountabilities
●         Safety Process
●         Safety Committees
●         Safety Enforcement Action (Non-Discipline)
5: Active Involvement
Standard Operating Procedures
●      Department Operating Procedures (e.g., How to Operate Equipment, How to
Process a Task)
3: Provide Feedback
Job Skills Training Content
●         What to Train for (New and Existing Training)
●         When to Train
●         Content (e.g., OJT, Classroom)
5: Active Involvement
Job Skills Training Design
●         Instructional Design
●         Methodology for Implementation (e.g., group size, frequency of
training)
3: Provide Feedback
JUMP Strategic Planning
●      Plans That have a Long-Range Impact on the Parties' Mutual Gains Effort
(e.g., Levels of Union Involvement)
6: Consensus Decision Making
Develop Work Schedules
●      Define work hours to address business needs
3: Provide Feedback
Composition of Work Teams and Crews
●      Changes in Agreed Upon Methodology Related to Safety, Productivity,
and/or Training
5: Active Involvement
Standards of Operational Performance
●      Measurement of the Quality and Quantity of Work Performed
3: Provide Feedback
Materials Standards
●      Development of Standards for Tools, Equipment and Materials
3: Provide Feedback
Work Rules
●      Any Work Specific Rules (e.g., DPU and DOT Pipeline Safety Work Rules,
Local Vacation and Overtime Guidelines)
3: Provide Feedback

 
56

--------------------------------------------------------------------------------

[image00002.jpg]
 
EXHIBIT IILevels of Involvement Between Union and Management 1 PartiesUnilateral
Management Decision 2 Management InformsUnion 3 Management Asks Union To Provide
Feedbackon Solutions Already Developed By Management 4 Management Asks For Union
Involvement In Helping to Find Solutions 5 Management Asks For ActiveUnion
Involvementin Planning and Implementatio 6 Consensus Decision MakingBetween
Parties UNILATERAL FEEDBACKUNILATERALManagement decides without consultation
with the Union. The decision may or may not be communicated. INFORM
INVOLVEMENTManagement informs the Union after the decision has been made by
Management but before it is implemented PROVIDE FEEDBACK Management presents to
the Union solutions it has developed to address a problem or issue. Management
asks the Union to comment and to provide feedback and input regarding the
solutions it has developed prior to Management implementing the solutions.
HELPING FIND SOLUTIONS Management asks the Union to work with Management to find
and refine solutions. Management will determine the solution to implement and
carry out the solution.ACTIVE INVOLVEMENT Management, as ultimate decision
maker, asks the Union to work with Management to develop solutions, to assist in
assuring effective implementation, and to monitor progress. Implementation
CONSENSUS DECISION MAKING (FULL PARTNERS IN DECISIONS) Management and the Union
are full partners in reaching final decisions, formulating plans, monitoring
results, and taking corrective action.
 
57

--------------------------------------------------------------------------------

ARTICLE XXVI
Successors and Assigns


SECTION 1.  This Agreement shall be binding upon the parties hereto and the
successors and assigns of each.
 
THIS AGREEMENT made and entered into by authorized representatives of the
Company and the Union.


FOR THE UNITED
THE BERKSHIRE
STEELWORKERS,
GAS COMPANY
AFL, CIO, CLC
   
Leo W. Gerard
Karen L. Zink
LEO W. GERARD
KAREN L. ZINK
International President
President and Chief
 
Operating Officer
   
Stanley Johnson 
Richard E. Nasman
STANLEY JOHNSON
RICHARD E. NASMAN
International Secretary/Treasurer
Senior Director of Operations
   
Thomas Conway
Thomas D. Pleasant
THOMAS CONWAY
THOMAS D. PLEASANT
International Vice President,
Director-Gas Field Operations
Administration
     
Fred Redmond
David M. Grande
FRED REDMOND
DAVID M. GRANDE
International Vice President,
Director-Gas Engineering &
Human Affairs
System Operations

 
58

--------------------------------------------------------------------------------

John E. Shinn
Margaret G. DiMouro
JOHN E. SHINN
MARGARET G. DiMOURO
Director, District 4
Manager, Customer Care Center
   
Stephen Finnigan
Cheryl M. Clark
STEPHEN FINNIGAN
CHERYL M. CLARK
Sub-District Director
Manager, Human Resources



FOR LOCAL UNION 12325-1


Michael E. Ferriter
James Choquette
MICHAEL E. FERRITER
JAMES CHOQUETTE
President
Committee Vice President
   
Judith Toomey
Joseph Carbone
JUDITH TOOMEY
JOSEPH CARBONE
Committee Chief Unit Griever
Committee Unit Griever
   
Nancy Lamarre
 
NANCY LAMARRE
 
Committee Recording Secretary
 
Date:   October 1, 2014
 



Date:   October 1, 2014
 
59

--------------------------------------------------------------------------------

SCHEDULE"A"


Regular Hourly Rates


Job classification and regular hourly rates established pursuant to this
Collective Bargaining Agreement:


JOB
CLASSIFICATION
 
October 1,
2014
   
March 29, 2015
   
April 3, 2016
3%
   
April 2, 2017
3%
   
April 1, 2018
3%
 
DISTRIBUTION
                   
Working
                   
Distribution Leader
   
37.04
     
41.20
     
42.44
     
43.71
     
45.02
 
Utility I
   
34.66
     
37.08
     
38.19
     
39.34
     
40.52
 
Utility II
   
25.62
     
26.39
     
27.18
     
28.00
     
28.84
 
Utility III
   
23.40
     
24.10
     
24.83
     
25.57
     
26.34
 
Crew Laborer*
   
22.00
     
22.66
     
23.34
     
24.04
     
24.76
                                           
PRODUCTION
                                       
Working Production
                                       
Leader
   
38.16
     
41.20
     
42.44
     
43.71
     
45.02
 
Production Utility I
   
35.79
     
38.11
     
39.25
     
40.43
     
41.64
 
Production Utility II
   
26.62
     
27.42
     
28.24
     
29.09
     
29.96
 
Production Utility III
   
24.40
     
25.13
     
25.89
     
26.66
     
27.46
                                           
SERVICE
                                       
Service Leader
   
37.04
     
41.20
     
42.44
     
43.71
     
45.02
 
Service I
   
34.66
     
37.08
     
38.19
     
39.34
     
40.52
 
Service II
   
25.62
     
26.39
     
27.18
     
28.00
     
28.84
 
Service III
   
23.40
     
24.10
     
24.83
     
25.57
     
26.34
                                           
METER SHOP
                                       
Meter Shop Leader
   
32.87
     
33.86
     
34.87
     
35.92
     
37.00
 
Meter A
   
23.96
     
24.68
     
25.42
     
26.18
     
26.97
 
Meter B
   
20.66
     
21.28
     
21.92
     
22.58
     
23.25
 
Field Tech Senior
   
34.66
     
37.08
     
38.19
     
39.34
     
40.52
 
Field Tech A
   
25.62
     
28.84
     
29.71
     
30.60
     
31.51
 
Field Tech B
   
23.40
     
24.10
     
24.83
     
25.57
     
26.34
 
Meter Reader*
   
25.64
     
26.41
     
27.20
     
28.02
     
28.86
                                           
Customer Care Center
                                       
CCC Leader
   
28.02
     
30.90
     
31.83
     
32.78
     
33.77
 
CCC Billing Specialist
   
26.02
     
28.84
     
29.71
     
30.60
     
31.51
 
Customer Care Rep I
   
26.02
     
26.80
     
27.60
     
28.43
     
29.29
 
Customer Care Rep II
   
18.76
     
21.63
     
22.28
     
22.95
     
23.64
 
Customer Care Rep III
   
18.27
     
18.82
     
19.38
     
19.96
     
20.56
 

 
60

--------------------------------------------------------------------------------

Customer Care Clerk*
   
19.00
     
19.57
     
20.16
     
20.76
     
21.38
                                           
OTHER
                                       
Stores Department*
   
25.32
     
26.08
     
26.86
     
27.67
     
28.50
 
Custodian*
   
22.51
     
23.19
     
23.88
     
24.60
     
25.34
 
Stockroom Clerk*
   
23.22
     
23.92
     
24.63
     
25.37
     
26.13
 

 

--------------------------------------------------------------------------------

*non-progression positions
 
Effective April 1, 2015, any employee who is in a classification at a pay rate
greater than what is listed in "Schedule A" of this agreement, shall be
grandfathered at their current rate of pay but will be eligible for all general
wage increases agreed to by the parties


The following shows those classifications which may be achieved through
progression and those which may only be achieved through the Company's posting
of a vacancy.



 
DEPARTMENT PROGRESSIONS
Distribution Department
 
Working Distribution Leader
(By Posting - 1 position - one in each Reporting area- by Posting -
 
must be a Utility I)
Working Crew Leader
Must be Utility I
Utility I
(24 month progression and OQ)
Utility II
(18 month progression, OQ and placement in the "Standby rotation")
Utility III
 



Crew Laborer*


Production Department
 
Working Production Leader
(By Posting - 1 position - must be a Production Utility I)
Production Utility I
(24 month progression & OQ)
Production Utility II
(18 month progression, OQ and placement in the "standby rotation")
Production Utility III
 



Service Department
 
Service Leader
(3 positions to be maintained - one in each Reporting Area- by Posting - must be
a Service I w/Fitters License)
Service I
18 months as Service II with Journeyman's Gas Fitters License or 24 months as
Service II without license
Service II
(18 month progression, OQ and placement in "standby rotation" or New hire with
Gas Fitters License and placement in Standby rotation within 6 months
 
with OQ and review board.
Service III
 



Meter Shop
 
Meter Tech Senior
(12 month & review board)

 
61

--------------------------------------------------------------------------------

Field Tech A
(12 month & review board)
Field Tech B
 
Meter Shop Leader
(one position to be maintained by review board)
Meter A
(24 month & review board)
Meter B
 



Customer Care Center (CCC)
 
Customer Care Leader
(1 position to be maintained by posting)
Customer Billing Specialist
(4 positions to be maintained by posting)
Customer Care Rep - I
(12 month progression & review board)
Customer Care Rep - II
(12 month progression & review board)
Customer Care Rep - III
 
Customer Care Clerk*
 



Other
 
Stores Department*
 
Custodian*
 
Meter Reader*
 
Stockroom Clerk*
 

 
*These are non-progression jobs
 
62

--------------------------------------------------------------------------------

DAY-ONE REQUIREMENTS  


Day-One requirements for positions are outlined below:


PRODUCTION General Summary of Day-One Requirements


Production Utility III

  ● DC circuits/electronics proficiency

● Demonstrate aptitude and fitness per job posting requirements



Production Utility II

● Standby rotation / Production

● OQ Tasks

● Demonstrate aptitude and fitness per job posting requirements



Production Utility I

● OQ Tasks



DISTRIBUTION General Summary of Day-One Requirements


Crew laborer

● Driver’s license

● Demonstrate aptitude and fitness per job posting requirements



Utility III

● Hoisting License

● Class A/B driver’s license

● Demonstrate aptitude and fitness per job posting requirements

 
63

--------------------------------------------------------------------------------

Utility II

● Hoisting License

● Class A/B driver’s license

● Standby rotation Distribution

● OQ Tasks

● Demonstrate aptitude and fitness per job posting  requirements



Utility I

  ● OQ Tasks



Working Distribution Leader

● Assist department supervisor with developing, coordinating work assignments
and training

● Department records and associated paperwork



SERVICE General Summary of Day-One Requirements


Service III

● Demonstrate aptitude and fitness per job posting requirements



Service II

● Standby rotation Distribution

● OQ Tasks

● Demonstrate aptitude and fitness per job posting requirements

● Journeyman’s gasfitters license



Service I

  ● OQ Tasks

 
64

--------------------------------------------------------------------------------

Service Leader

● Assist department supervisor with coordinating work assignments along with
developing and training employees

● Department records and associated paperwork



CCC General Summary of Day-One Requirements


Lead Customer Care Representative


●    Associates degree in Business or related field; or five (5) or more years
of relevant work experience will be considered.
●    Must be/have been a fully progressed utility Customer Care Representative I
for a minimum of one year with demonstrated ability to perform all Job
Requirements as indicated within this Skills/Abilities section along with
meeting all other experience/training and education requirements indicated
below; and/or pass a minimum skills requirements test for the position.
●    Five (5) years of experience working in a customer service environment that
includes two (2) years of experience working in a Call Center
●    Must possess thorough knowledge of customer service practices, policies and
procedures, including customer billing and accounting and rates
●    Must have thorough knowledge of MDPU regulations pertaining to credit and
collection, company programs, and services
●    Must be proficient in use of the SAP customer information system
●    Experience/knowledge of the Interactive Intelligence (ININ) phone system
●    Ability to provide guidance and assistance to co-workers in order to
achieve company goals and objectives
●    Must have highly developed verbal and written communication skills along
with effective interpersonal skills and ability to listen, empathize, and
interact well with both employees and difficult customers during situations
requiring tact and persuasion.
●    Must possess strong problem-solving skills with the analytical ability to
evaluate complex situations with responsive decisions and follow up as needed to
take appropriate actions while working without close supervision.
 
65

--------------------------------------------------------------------------------

●    Strong PC skills are required along with proficient knowledge and use of
Microsoft Excel and Word applications; knowledge in PowerPoint is a plus
●    Must possess superior arithmetic skills and ability to use a calculator
●    Must have good organizational skills and the ability to handle multiple
tasks with frequent interruptions and changing priorities
●    Must be highly productive and results oriented


Customer Billing Specialist


●    High school diploma or equivalent GED
●    Must be/have been a fully progressed utility Customer Care Representative I
for a minimum of one year with a thorough knowledge of the Company billing
policies, practices, rate applications and service orders as required to resolve
billing issues and/or accurately calculate bills and have demonstrated the
ability to perform all Job Requirements as indicated within this
Skills/Abilities section along with meeting all other experience/training and
education requirements indicated below; and/or pass a minimum skills
requirements test for the position.
●    Three(3) years of experience working in a customer service environment that
includes two (2) years of experience working in a Call Center
●    Must possess thorough knowledge of customer service practices, policies and
procedures, including customer accounting, billing, and rates
●    Must have thorough knowledge of MDPU regulations pertaining to credit and
collection, company programs, and services
●    Must be proficient in use of the SAP customer information system
●    Experience/knowledge in use of the Interactive Intelligence (ININ) phone
system
●    Possess strong verbal and written communication skills
●    Effective problem-solving skills with attention to detail and the
analytical ability to evaluate complex data and apply good judgment to take
appropriate follow up actions as needed while working without close supervision.
●    Strong PC skills are required along with proficient knowledge and use of
Microsoft Excel and Word applications
 
66

--------------------------------------------------------------------------------

●    Must possess superior arithmetic skills and ability to use a calculator
●    Must have good organizational skills and the ability to handle
multiple tasks with frequent interruptions
●    Must be highly productive and results oriented


Customer Care Representative III, II, I


●     High school diploma or equivalent GED
●     Two years customer service, billing or  collections experience
●     Knowledge of Billing and Collections preferred
●     Knowledge of SAP preferred
●     Effective verbal and written communication skills required
●     Typing, PC, and Phone Skills needed
●     Experience/knowledge in Microsoft Excel and Word applications is a -must
●     Good organizational /analytical skills needed and ability to multi-task
●     Ability to work in a fast paced environment
●     Must be able to maintain professionalism while working under pressure
●     Bilingual in Spanish a plus


Customer Service Clerk


●    High school diploma or equivalent GED
●     Two years customer service experience
●     Knowledge of Billing and Collections preferred
●     Knowledge of SAP preferred
●     Effective verbal and written communication skills required
●     Typing, PC, and Phone Skills needed
●     Experience / knowledge in Microsoft Excel and Word applications is a must
●    Good organizational / analytical skills needed and ability to multi-task
●    Ability to work in a fast pace environment
●    Must be able to maintain professionalism while working under pressure
●    Bilingual in Spanish a plus
 
67

--------------------------------------------------------------------------------

JOB DUTIES
 
DISTRIBUTION General Summary of Job Duties for progression to next level for
Utility III, II, I, Crew Leader and Working Distribution Leader


Crew Laborer
●     Operation of Department vehicles
●     Safety knowledge
●     Provide departmental support


Utility III
●     Hoisting license & operation
●     Operation of Department vehicles
●     Operation of Department equipment
●     Mechanical potential
●     Safety knowledge
●     Environmental awareness
●     Standby “on-call” rotation


Utility II
●     Distribution facilities maintenance, repair and installation
●     Mueller tapping, stopping, bypassing
●     Compressors  Tooling
●     Pressure recorders
●     Purging gas and air from pipeline
●     Principles of corrosion control
●     Underground Facility locating
●     Leak Response
●     Eastern Division: perform daily LNG inspections
 
68

--------------------------------------------------------------------------------

Utility I 
●     Diagnose AOC’s
●     Pinpointing system leakage
●     Department record keeping
●     Leadership
●     Environmental awareness
●     Compliance inspections
●     Policies and work procedures
●     Eastern Division; LNG Plant Operational support & maintenance


Working Distribution Leader


●    Assist department supervisor with coordinating work assignments along with
developing and training employees
●    Department records and associated paperwork


Crew Leader (CL)
●    Will be a “competent person” as defined by OSHA.
●    Assigned to distribution related projects e.g. Mains and services repair,
replacement or new installation work.
●    One (1)CL per job site, three (3) person team, (operator, laborer, with a
Crew Leader), team may have additional help depending on scope of work, all
employees on job may be of same classification e.g., utility 1 (intent is to
staff with  junior person for On Job Training).
●    Will take lead on identifying, safety issues, potential hazards, work
procedures associated with job and immediately take action to correct problems
or situations as they arise.
●    Will be responsible for job briefing, tailboards, timesheets and proper
completion of all paperwork associated with the job assignment and police
details.
●    Will not be designated for assignments such as; leak surveys, dig safes,
yard work and training, inclement weather assignments, shoveling of facilities
or general 2 person assignments.
●    Assignments are for the entire job which may range from less than one day r
to multiple days including OT. The assignment may not be 
 
69

--------------------------------------------------------------------------------

transferred or backfilled without supervisor approval and will not be backfilled
for short term absences during the day. 
●    Criteria for Crew Leader Position
(a)  Seniority (all CL’s will be assigned through rotation starting with the
most senior employee)
(b)  Availability for complete project assignment
(c)  Performance (to be determined periodically by joint Review Board)
(d)  Must be Utility I


PRODUCTION General Summary of Job Duties for progression to next level for
Production Utility III, II, I & Working Production Leader


Production Utility III
●     Electrical and Mechanical potential
●     Production Plant maintenance & repairs
●     Operation of Department vehicles
●     Operation of Department equipment
(a) Pressure recorders
(b) Other work assignments, Etc.
●     Combustible gas indicator operation
●     Principles of regulation
●     Product transfers (Propane)
●     Safety knowledge
●     Environmental awareness


Production Utility II
●     District regulation and maintenance of equipment
●     Maintenance of production equipment
(a) Compressors
(b) Vaporizers
(c) Mixing Unit
(d) Odorization equipment and maintenance
●     Operation of Production Plants
●     Operation of telemetering
 
70

--------------------------------------------------------------------------------

●     Maintenance of SCADA
●     Leak response
●     Standby “on-call” rotation


Production Utility I
●     Leadership
●     Compliance inspections
●     Diagnose Production equipment problems


Working Production Leader
●     Assist department supervisor with coordinating work assignments along with
developing and training employees
●     Department records and associated paperwork


SERVICE General Summary of Job Duties for progression to next level for Service
III, II, I, Service Leader


Service III
●     Assist personnel of higher grade
●     Operation of Department vehicles
●     Operation of Department equipment
●     Utility facility work
(a)  Meter work
(b)  Customer service skills
(c)  Collections
●     Mechanical potential
●     Safety knowledge
●     Environmental awareness


Service II
●     Utility facilities maintenance, repair and installation
●     Journeyman’s gas fitters license / apprentice program
●     Leak Response
●     Standby “on-call” rotation
●     Compliance surveys/inspections
●     Policies and work procedures
 
71

--------------------------------------------------------------------------------

Service I
●     Diagnose system problems
●     Pressure related issues
●     Department record keeping
●     Project assignments
●     High Input start-ups and strong code knowledge
●     Strong Leak investigation skills


Service Leader
●     Assist department supervisor with coordinating work assignments along with
developing and training employees
●     Department records and associated paperwork
●     Assist with resolution of elevated customer complaints and utility issues


CUSTOMER CARE CENTER PROGRESSION 


Customer  Care Center Progression


1.  The Customer Care Center Progression consists of three (3) pay grades in the
Job Classification of Customer Care Rep:
Customer Care Rep -  I
Customer Care Rep -  II
Customer Care Rep -  III


2.  In order to be deemed qualified to fill the position of Customer Care
Representative I, II, III, an applicant must meet the day-one requirements in
Schedule A. 


3.  Progression from Customer Care Rep III to Customer Care Rep II, and Customer
Care Rep II to Customer Care Rep I, shall each be based on the following
criteria:
 
72

--------------------------------------------------------------------------------

a.  Request for progression submitted by the employee after having completed
work at the lower grade for the minimum time requirement indicated in the
progression timetable of “Schedule A”; and


b.  Upon approval for progression by the joint Review Committee after evaluation
of the employee’s oral review and written test, hands on test, call monitoring
and employee evaluation.


4.  Applicants for progression, after completion of the minimum time in each
step, which is set forth in paragraph 3.a. above, may submit a request for
progression.  If an employee fails an evaluation they may request re-evaluation
3 times within the next 6 months beginning with the date of failure and with a
minimum of 30 days between requests for re-evaluation.


5.  Customer Care Reps who transfer from one of the other UIL companies to
Berkshire Gas OR Berkshire Gas employees who previously held the classification
of Customer Care Rep and who fill a vacancy as a Customer Care Rep III, will be
eligible to advance to Customer Care Rep II, or Customer Care Rep I after three
(3) months on the job and approval for progression by the joint Review Committee
in accordance with the criteria set forth in paragraph 3.b. above.  Employees
denied approval for progression may submit future requests at intervals
indicated in paragraph 4.


6.  The joint Review Committee shall consist of one (1) Lead Customer Care Rep
and one (1) Customer Care Rep I and two (2) Company Super-visors/Managers.  In
the event that the Review Committee deadlocks on a decision as to the
progression of an individual, the final decision shall be made by the Company,
subject to the Union’s right to grieve and to arbitrate.


7.  Once an employee becomes classified as a Customer Care Rep at any step of
the progression for that classification, the employee will be required to
progress to Customer Care Rep I and to be fully qualified
 
73

--------------------------------------------------------------------------------

to perform all of the required duties, functions and responsibilities of
Customer Care Rep I within a three (3) year period of time from the date on
which the employee first became classified as a Customer Care Rep at any step. 
If, at the end of said three (3) year period of time, the employee has not
progressed successfully to Customer Care Rep I, or if at any time while in
progression an employee has failed to progress and, as a consequence, it becomes
known that the employee will not be able to progress to Customer Care Rep I
within three (3) years, the Company will meet with the Union and with the
Union’s input develop a ninety (90) day remedial training plan for the employee
who it has been determined is unable to progress.  At the end of the remedial
training period, the Company will determine whether the employee will be able to
progress and, if the Company determines that the employee will not be able to
progress, the employee may bid on any open position in the bargaining unit which
the employee is qualified to fill or, if there is a Customer Care Clerk who is
qualified and desirous of entering into the customer representative progression,
to substitute for that employee in the Customer Care Clerk position.  If there
are no open positions in the bargaining unit which the employee is qualified to
fill, or the employee is unable to substitute into the Customer Care Clerk
position, the employee shall be laid off with recall rights in accordance with
Article VII, Sections 1(d) and (e) of the Agreement.  The provisions of this
paragraph will not be applicable to any employee who was a regular employee in
the CCC progression as of October 1, 2014.  Any employee who is removed from the
CCC progression in accordance with this provision shall not have the right at
any time in the future to be re-employed by the Company in the CCC progression
and no employee in the CCC progression shall receive more than one (1) ninety
(90) day remedial training period, unless mutually agreed to by the parties.
 
8.  The use of tapes or monitoring can be used for disciplinary purposes with
the Unions right to grieve and arbitrate.
 
74

--------------------------------------------------------------------------------

WHATELY LNG PLANT OVERTIME


LETTER OF UNDERSTANDING


October 1, 2014
 
Mr. Michael Ferriter, President
and
Mr. Stephen Finnigan,
Local No. 12325-1
 
Sub-District Director
United Steelworkers
 
United Steelworkers
AFL-CIO-CLC
 
AFL-CIO-CLC



Dear Messrs. Ferriter and Finnigan:


The Company will staff the Whately LNG plant with two bargaining unit employees
when the weather conditions require higher hourly flow rates to maintain
adequate system pressures in Greenfield.  The need for this support will be
determined by Company management when the plant is running and the HDD is 50 or
above.


When the weather conditions dictate the need to staff bargaining unit employees
at the plant for operational support (i.e., requirement deter-mined by 3:30 p.m.
the day prior to operation) the assignment will be made to the employees from
the Greenfield Distribution department who are qualified and who are the low
persons on the overtime list.


From time to time, the Greenfield Distribution Department will have other daily
priorities (i.e., Class I leaks) that could require all of their available
resources.  When this situation occurs, it directly affects the ability to
unload LNG.  Therefore, the Company will use employees from the Greenfield
Service Department, as needed, to assist with the unloading of LNG with a
qualified Greenfield Distribution employee.


Annually in the Fall, the Company will provide operational, procedural, and
plant safety training for Greenfield Distribution and Service employees.
 
75

--------------------------------------------------------------------------------

 
Very truly yours,
     
Richard E. Nasman
 
Richard E. Nasman
 
Director of Operations
   
Concurrence of:
Concurrence of:
   
Stephen  Finnigan
Michael Ferriter
United Steelworkers
United Steelworkers
Sub-District Director
Local No. 12325-1
   
Date:   October 1, 2014
Date:  October 1, 2014

 
76

--------------------------------------------------------------------------------

INDEX


401(k) Plan, 50
Conformation to Laws,
Absence for Union Business, 39
Regulations and Orders, 47
AGREEMENT, 1
Crew Leader Premium, 13
Application of Article, 33
Customer Care Center
Arbitration, 34
Progression, 72
ARTICLE I, 1
Day-One Requirements, 63
ARTICLE II, 3
Department
ARTICLE III, 3
Progressions, 61
ARTICLE IV, 14
Department Standby, 5
ARTICLE V, 22
Discharged Employee's Right of
ARTICLE VI, 26
Hearing, 37
ARTICLE VII, 28
Distribution of Overtime Work, 20
ARTICLE VIII, 34
Employee's Notice of Absence, 16
ARTICLE IX, 36
Establishment of Shifts, 14
ARTICLE X, 36
Exclusions, 27
ARTICLE XI, 36
Flexible Spending Account, 51
ARTICLE XII, 37
Grievance Procedure Between
ARTICLE XIII, 38
Company and Union, 34
ARTICLE XIV, 40
Group Insurance and Health Care
ARTICLE XV, 41
Cost Containment, 45
ARTICLE XVI, 42
Holiday Pay, 10
ARTICLE XVII, 44
Job Duties, 68
ARTICLE XVIII, 45
Job Security and Severance Pay, 48
ARTICLE XIX, 47
Joint Union-Management
ARTICLE XX, 48
Partnership, 53
ARTICLE XXI, 49
LNG Plant Coverage Premium, 13
ARTICLE XXII, 50
Long Term Disability, 28
ARTICLE XXIII, 51
Maintenance of Rates
ARTICLE XXIV, 51
During Agreement, 3
ARTICLE XXV, 53
Maternity Leave, 28
ARTICLE XXVI, 58
Meter Work, 44
Bargaining Unit, 1
Mileage and Travel Time on
Bulletin Board, 41
Change in Reporting
Call-in Pay, 9
Location, 15
Check Off, 40
Notice in Case of Suspension or
Company Management, 36
Discharge, 36
Conditions Precedent to Litigation, 35
 

 

--------------------------------------------------------------------------------

INDEX
 
On-Call Personnel Covering
Rest Period After Certain
Saturday Night, 8
Hours of Work, 12
Outside Contractors, 49
Restriction of Supervisors, 45
Overtime Pay, 4
Safety and Health, 51
Paid Time for Deaths in Family, 38
Schedule A, 60
Partial Pay for Injuries in Course
Scheduling of Vacations, 23
of Employment, 27
Seniority, 33
Partial Pay for Jury Service, 38
Seniority List, 33
Pay for Time Worked on a
Sick Pay, 26
Holiday, 11
Sick Time Management, 17
Pay While in Higher-Rated
Strikes, Stoppages and Lockouts, 36
Position, 12
Successors and Assigns, 58
Pay While in Lower-Rated
Temporarily Assigned Employees, 20
Position, 12
Temporary Workers (Contracted), 32
Payroll Period, 4
Term of Agreement, 3
Pension Plan and Retiree Benefits, 42
Termination or Interruption of
Performance by Union Members, 37
Service Affecting Seniority, 33
Personal Days , 40
Two or More Concurrent
Personal Protective Equipment
Overtime Rates, 12
(PPE), 41
Uniforms, 41
Premium Pay for Shift
Use of Personal vehicles on
Work, 5
Company Business, 16
Probationary and Regular
Vacation Allowance, 22
Employees, 2
Vacation Pay - Terminating
Promotions and Layoffs, 28
Employee, 26
Rate of Vacation Pay, 26
WHATELY LNG PLANT
Reassignment of Distribution
OVERTIME, 75
Crews During Inclement
Witnesseth, 1
Weather, 20
Working Schedule, 14
Recognition, 1
 
Regular Hourly Rates, 60
 
Regular Hourly Rates and
 
Payroll Period, 3
 
Reimbursement of Expenses, 16
 
Relief from Standby Assignments, 9
 

 
 

--------------------------------------------------------------------------------